Exhibit 10.1

 

 

 

ASSET SALE AGREEMENT

Between

RUMFORD COGENERATION COMPANY LIMITED PARTNERSHIP

And

RUMFORD PAPER COMPANY,

As Selling Parties,

And

REENERGY RUMFORD LLC,

As Buyer

Dated as of March 16, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS   

Section 1.1

   Definitions      1   

Section 1.2

   Interpretation      10   

ARTICLE 2

   PURCHASE AND SALE OF ASSETS   

Section 2.1

   Purchase and Sale of Assets      11   

Section 2.2

   Excluded Assets      12   

Section 2.3

   Assumed Liabilities      13   

Section 2.4

   Excluded Liabilities      13   

Section 2.5

   Conditional Assignment      13   

Section 2.6

   Purchase Price and Payment      14   

Section 2.7

   Prorations and Expenses; Certain Tax Matters      14   

Section 2.8

   Purchase Price Allocation      15   

ARTICLE 3

   REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES   

Section 3.1

   Scope      16   

Section 3.2

   Organization and Good Standing      16   

Section 3.3

   Enforceability, Authority and No Conflict      16   

Section 3.4

   Third Party Consents      17   

Section 3.5

   Financial Records      17   

Section 3.6

   Sufficiency of Assets      17   

Section 3.7

   Tangible Personal Property      17   

Section 3.8

   Real Property      17   

Section 3.9

   Material Contracts      19   

Section 3.10

   Absence of Certain Changes and Events      19   

Section 3.11

   Environmental      20   

Section 3.12

   Compliance with Law and Permits      21   

Section 3.13

   Litigation and Orders      22   

Section 3.14

   Taxes      22   

Section 3.15

   Intellectual Property      22   

Section 3.16

   Insurance      23   

Section 3.17

   Labor Matters      23   

Section 3.18

   No Commissions      23   

Section 3.19

   Disclaimer      23   

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES OF BUYER   

Section 4.1

   Scope      23   

Section 4.2

   Organization and Good Standing      23   

Section 4.3

   Enforceability, Authority and No Conflict      24   

Section 4.4

   Third Party Consents      24   

Section 4.5

   Litigation and Orders      24   

Section 4.6

   Due Diligence      24   

Section 4.7

   Availability of Funds      25   

Section 4.8

   No Commissions      25   

Section 4.9

   No Buyer Material Adverse Effect      25   

Section 4.10

   Disclaimer      25   

 

i



--------------------------------------------------------------------------------

ARTICLE 5

   COVENANTS   

Section 5.1

   Conduct of Business      25   

Section 5.2

   Consents, Approvals and Contacts      26   

Section 5.3

   Access and Confidential Information      28   

Section 5.4

   Expenses      29   

Section 5.5

   Efforts to Complete the Transactions      29   

Section 5.6

   Publicity      30   

Section 5.7

   Tax Matters      30   

Section 5.8

   Notices of Changes      31   

Section 5.9

   Updates to Schedules and Exhibits      31   

Section 5.10

   Interconnection Agreement      31   

Section 5.11

   Further Agreements      32   

Section 5.12

   Real Estate      32   

Section 5.13

   Casualty      33   

Section 5.14

   Environmental Matters      34   

Section 5.15

   Separation      35   

Section 5.16

   Conditions to Closing      35   

Section 5.17

   Governing Documents      35   

Section 5.18

   Other Transactions      35   

Section 5.19

   Project Employees      36   

Section 5.20

   Inventory Credit      36   

ARTICLE 6

   CONDITIONS TO THE CLOSING   

Section 6.1

   Conditions to the Obligations of Buyer      36   

Section 6.2

   Conditions to the Obligations of the Selling Parties      38   

ARTICLE 7

   CLOSING   

Section 7.1

   Closing      39   

Section 7.2

   Timing and Effectiveness of Actions      39   

Section 7.3

   Selling Parties’ Deliveries      40   

Section 7.4

   Buyer’s Deliveries      41   

ARTICLE 8

   TERMINATION   

Section 8.1

   Termination      42   

Section 8.2

   Effect of Termination      43   

ARTICLE 9

   INDEMNIFICATION   

Section 9.1

   Survival      44   

Section 9.2

   Indemnification By the Selling Parties      44   

Section 9.3

   Indemnification By Buyer      45   

Section 9.4

   Indemnification Procedures      46   

Section 9.5

   Settlement and Defense of Third Party Claims      47   

Section 9.6

   Adjustment to Purchase Price      47   

Section 9.7

   General Limitations      47   

Section 9.8

   Exclusive Remedies      49   

ARTICLE 10

   MISCELLANEOUS   

Section 10.1

   Entire Agreement; Amendment      50   

Section 10.2

   Notices      50   

 

ii



--------------------------------------------------------------------------------

Section 10.3

   Consents and Approvals      50   

Section 10.4

   Counterparts      51   

Section 10.5

   Parties in Interest; Assignment      51   

Section 10.6

   No Waiver      51   

Section 10.7

   No Third Party Beneficiaries      51   

Section 10.8

   Good Faith      51   

Section 10.9

   Governing Law      51   

Section 10.10

   Consent to Jurisdiction and Venue      51   

Section 10.11

   Disclosures and Announcements      51   

Section 10.12

   Non-Recourse      51   

Section 10.13

   Exhibits      52   

 

iii



--------------------------------------------------------------------------------

ASSET SALE AGREEMENT

THIS ASSET SALE AGREEMENT (“Agreement”) is made and entered into as of the 16th
day of March, 2011, by and among RUMFORD COGENERATION COMPANY LIMITED
PARTNERSHIP, a Maine limited partnership (“Seller”), RUMFORD PAPER COMPANY, a
Delaware corporation (“RPC” and together with Seller, the “Selling Parties”),
and REENERGY RUMFORD LLC, a Delaware limited liability company (“Buyer”). In
consideration of the representations, warranties and covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, and intending to be legally bound, the
Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. For purposes of this Agreement, the terms set forth below are
defined as follows:

“Additional Survey Work” is defined in Section 5.12.1.

“Affiliate” means, (1) with respect to the Selling Parties, NewPage Corporation,
a Delaware corporation, and any entity in which NewPage Corporation owns,
directly or indirectly, a majority of the capital stock or other equity
interests, and (2) with respect to Buyer, ReEnergy Holdings LLC, a Delaware
limited liability company, and any entity in which ReEnergy Holdings LLC owns,
directly or indirectly, a majority of the capital stock or other equity
interests.

“Agreement” is defined in the preamble to this Agreement.

“Ancillary Agreements” means each of (1) the Assignment and Assumption
Agreement, (2) the Bill of Sale, (3) the Fuel Supply Agreement, (4) the
Interconnection Assignment Agreement, (5) the Joint Use Agreement, (6) the
Mortgage, (7) the Quitclaim Deed, (8) the Energy Supply Agreement, (9) the
Reciprocal Easement Agreement, (10) the Recovery Boiler Agreement, (11) the
Secured Note, (12) the Security Agreement, (13) the Shared Services Agreement,
(14) the Undivided Ownership Agreement, (15) the NewPage Guaranty; (16) the
ReEnergy Guaranty; (17) the Joint Operating Committee Agreement; (18) the
Non-Solicitation Agreement, and (19) any other written contract, agreement or
commitment entered into by and between the Parties simultaneous with the Closing
and relating to this Agreement or the transactions contemplated by this
Agreement.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed and delivered by the Selling Parties and Buyer at
Closing, in the form of Exhibit 1.1(A).

“Assumed Contract” is defined in Section 2.1(4).

“Assumed Liabilities” is defined in Section 2.3.

“Bill of Sale” means the bill of sale to be executed and delivered by the
Selling Parties at the Closing, in the form of Exhibit 1.1(B).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Portland, Maine are authorized or required by Law to be
closed.



--------------------------------------------------------------------------------

“Buyer” is defined in the preamble to this Agreement.

“Buyer Confidential Information” is defined in Section 5.3.2.

“Buyer Group” is defined in Section 9.2.

“Buyer’s Intended Use” means Buyer’s intended use of the Project for generation
of electrical energy and/or steam as configured as of the Closing Date as
modified by the modifications and improvements to the Project contemplated under
Schedule 5.14.2.2.

“Buyer’s Knowledge” means, with respect to a particular fact, circumstance or
condition, the actual knowledge by an individual listed below of (1) that
particular fact, circumstance or condition, or (2) underlying facts,
circumstances or conditions that would reasonably be expected to put a person
having comparable responsibilities to that particular individual on notice of
that particular fact, circumstance or condition or that would reasonably be
expected to cause a person having comparable responsibilities to that particular
individual to make due inquiry or investigation by contacting the appropriate
party: Larry Richardson, Chief Executive Officer, Thomas Beck, Chief Commercial
Officer, William Ralston, Chief Risk Officer, and Stephen Hall, Regional
Manager-Energy Operations.

“Buyer Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, loss, effect, fact, agreement, arrangement, commitment,
understanding or obligation, which, individually or collectively taken as a
whole, has had or could reasonably be expected to have a material adverse effect
or material adverse impact on (1) the business, financial conditions, assets,
results of operations or prospects of Buyer or ReEnergy Holdings LLC; or (2) the
ability of Buyer or ReEnergy Holdings LLC to perform their respective
obligations under this Agreement or any Ancillary Agreements or to consummate
the transactions contemplated in this Agreement or any Ancillary Agreement, and
will exclude any effect resulting or arising from any (a) change in Law,
(b) change in interest rates or general economic conditions in the United
States, or (c) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States.

“Buyer Required Regulatory Approvals” means the approvals set forth on Exhibit
1.1(C).

“Cash Purchase Price” is defined in Section 2.6.1(b).

“Claim” means any action, arbitration, hearing, litigation, petition, claim,
demand, suit or notice of noncompliance or violation (whether civil, criminal,
administrative, regulatory, judicial or investigative, whether public or
private) by or before any Governmental Authority or other Person.

“Closing” is defined in Section 7.1.

“Closing Date” is defined in Section 7.1.

“CMP” means Central Maine Power Company, a Maine public utility.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
adopted thereunder.

“Collective Bargaining Agreements” is defined in Section 3.17.

 

2



--------------------------------------------------------------------------------

“Confidential Information” is defined in the Confidentiality Agreement.

“Confidentiality Agreement” means the Confidentiality Agreement between NewPage
Corporation and Buyer dated June 9, 2010.

“Contract” means any agreement, contract, contractual license, lease,
commitment, consensual obligation, promise, arrangement or undertaking (whether
written or oral and whether express or implied).

“CPA Firm” means a nationally recognized firm of independent certified public
accountants that has not provided services to Seller, Buyer or any of their
respective Affiliates during the two years prior to the Execution Date, and that
is mutually appointed by Seller and Buyer.

“Documents” means all existing and available files, documents, instruments,
papers, books, reports, tapes, microfilms, photographs, maps, drawings, blue
prints, designs and as-built plans, letters, ledgers, journals, maintenance
records, soil and other Environmental Condition reports, engineering and
building plans, regulatory filings, operating data and plans, technical and user
documentation, and other similar materials primarily related to the Project, the
Purchased Assets, or the Assumed Liabilities, in each case whether or not in
electronic form. Documents do not include: (1) information which, if provided to
Buyer, would violate any Law or Order or the Governing Documents of the Selling
Parties or their Affiliates, (2) bids, letters of intent, expressions of
interest, or other proposals received by the Selling Parties or their Affiliates
from any Person in connection with the transactions contemplated by this
Agreement or otherwise, and information and analyses relating to such
communications and transactions, (3) any information, the disclosure of which
would jeopardize any legal privilege available to the Selling Parties or their
Affiliates relating to such information or would cause the Selling Parties or
their Affiliates to breach a confidentiality obligation by which it is bound,
except for such information that is material to Buyer’s Intended Use and the
disclosure of which can be arranged subject to a mutually-agreeable written
confidentially arrangement that is in effect at the time of disclosure, (4) any
valuations of or related to the Project, the Purchased Assets or the Assumed
Liabilities, or (5) any information management systems of Seller or any of its
Affiliates that are not used exclusively in connection with the Purchased
Assets, exclusive of any data contained therein primarily related to the
Project, the Purchased Assets or the Assumed Liabilities, which shall be deemed
included within the definition of Documents.

“Defect Notice” is defined in Section 5.12.2.

“Easement Rights” means the easements to be granted by RPC to Buyer in the
Quitclaim Deed and the Reciprocal Easement Agreement, as applicable.

“Effective Time” means 12:01 a.m. on the Closing Date.

“Energy Supply Agreement” means the energy supply agreement to be executed and
delivered by RPC and Buyer at the Closing, the summary terms of which are set
forth on Exhibit 1.1(D).

“Environment” means all or any of the following: real property, soil, land
surface and subsurface strata, water vapor, surface waters (including navigable
waters, streams, ponds, drainage basins, and wetlands), groundwater, drinking
water supply, sediments, ambient air (including the air within buildings and the
air within other natural or man-made structures above or below ground), fish,
plant and animal life, and any other natural resource.

 

3



--------------------------------------------------------------------------------

“Environmental Claim” means any past, present or future Claim relating to an
Environmental Condition, including a related Claim by any Governmental Authority
or other Person seeking Remedial Action or other relief pursuant to any
Environmental Law.

“Environmental Condition” means any condition, known or unknown, foreseen or
unforeseen, relating to or arising out of: (1) a Release, (2) violation of any
Environmental Law or Environmental Permit, (3) the presence of any Hazardous
Material, or (4) the handling of Hazardous Materials.

“Environmental Laws” means any Law or Order, in each case as amended and in
effect as of the Closing Date, regulating or otherwise relating to (1) the
protection of human health or the protection, preservation or restoration of the
Environment; (2) the exposure to, or the management, manufacture, possession,
presence, use, storage, recycling, abatement, removal, remediation, treatment,
generation, transportation, processing, handling, labeling, production, or
disposal of any Hazardous Material, or (3) the Release or threatened Release of
Hazardous Material into the Environment. Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601, et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. § 136, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.; the
Clean Air Act, 42 U.S.C. § 7401, et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251, et seq.; the Oil Pollution Act, 33 U.S.C. § 2701, et
seq.; the Endangered Species Act, 16 U.S.C. § 1531, et seq.; the National
Environmental Policy Act, 42 U.S.C. § 4321, et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651, et seq.; the Safe Drinking Water Act, 42 U.S.C. §
300f, et seq.; Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001, et seq.; Atomic Energy Act, 42 U.S.C. § 2014, et seq.; Nuclear Waste
Policy Act, 42 U.S.C. § 10101, et seq.; and their state and local counterparts
or equivalents, all as amended from time to time, and regulations issued
pursuant to any of those statutes.

“Environmental Permits” means any consent, license, registration, permit or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority pursuant to applicable
Environmental Laws that are used or held by either Selling Party for the
operation of the Purchased Assets.

“Estimated Restoration Costs” is defined in Section 5.13.1.

“Excluded Assets” is defined in Section 2.2.

“Excluded Liabilities” is defined in Section 2.4.

“Excluded Real Property” is defined in Section 5.12.5.

“Execution Date” means the day and year set forth in the preamble to this
Agreement.

“Expiration Date” is defined in Section 8.1(2).

“FERC” means the Federal Energy Regulatory Commission or its successor.

“Final Order” means, with respect to any Required Regulatory Approval, an Order
granting the Required Regulatory Approval that has not been revised, stayed,
enjoined, set aside, annulled, or suspended, and with respect to which all
conditions to effectiveness prescribed in the Required Regulatory Approval or
the Order or otherwise by Law or Order have been satisfied.

“Financial Records” is defined in Section 3.5.

 

4



--------------------------------------------------------------------------------

“Fuel Supply Agreement” means the fuel supply agreement to be executed and
delivered by RPC and Buyer at the Closing, the summary terms of which are set
forth on Exhibit 1.1(E).

“Governing Documents” of a Person means, as applicable, its articles or
certificate of incorporation or association, bylaws, operating agreement, or
comparable governing documents.

“Governmental Authority” means any nation, state, city, locality, municipality,
or other political subdivision and any body or authority exercising judicial,
legislative, regulatory or administrative functions for any of the foregoing
(including any agency, department, board or commission), or any court or
arbitrator.

“Hazardous Material” means any chemical, material, substance, or waste which is
now or subsequently defined, listed, designated or classified as, or included in
the definition of, a hazardous, toxic, extremely hazardous, radioactive, a
“pollutant,” or “contaminant,” or otherwise regulated under any applicable
Environmental Laws, including: any petroleum, petroleum hydrocarbons, petroleum
products (including crude oil or any fraction thereof), natural gas, natural gas
liquids, liquefied natural gas or synthetic gas useable for fuel (or mixtures of
natural gas and such synthetic gas), or oil and gas exploration or production
waste, polychlorinated biphenyls (PCBs), asbestos-containing materials, mercury,
urea-formaldehyde foam insulation (UFFI), mold, mold spores and mycotoxins,
lead-based paints, and any other chemical, material, substances, waste, or
mixture thereof which is prohibited, limited, or regulated by Environmental
Laws.

“Historical Environmental Liabilities” means those Liabilities arising out of an
Environmental Condition at, on or under the Purchased Assets that existed prior
to May 2, 2005, excluding those Environmental Conditions set forth on Exhibit
1.1(F).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indemnified Party” is defined in Section 9.4.1.

“Indemnifying Party” is defined in Section 9.4.1.

“Indemnity Payment” is defined in Section 9.4.3.

“Indemnifiable Environmental Liabilities” mean (1) those Environmental
Conditions described on Exhibit 1.1(F), (2) those Liabilities arising out of an
Environmental Condition at, on or under the Purchased Assets, that first arose
after May 2, 2005 and prior to the Effective Time and, (3) any Liabilities
resulting from exacerbation between May 2, 2005 and the Effective Time of an
Environmental Condition that existed prior to May 2, 2005.

“Interconnection Agreement” is defined in Section 5.9.

“Interconnection Assignment Agreement” is defined in Section 5.10.

“Intellectual Property” is defined in Section 3.15.1.

“Inventory” means the Selling Parties’ inventories of fuel, spare parts and all
other materials, tools, parts and supplies to be used or consumed by Selling
Parties either (1) solely in connection with the operation of the Project and
listed on Exhibit 2.1(3)(A), or (2) in connection with the operation of the
Project and also in connection with its other operations and listed on Exhibit
2.1(3)(B).

 

5



--------------------------------------------------------------------------------

“Joint Operating Committee Agreement” means the Joint Operating Committee
Agreement to be executed and delivered by RPC and Buyer at the Closing, the
summary terms of which are set forth on Exhibit 1.1(G).

“Joint Use Agreement” means the joint use agreement to be executed and delivered
by RPC and Buyer at the Closing, the summary terms of which are set forth on
Exhibit 1.1(H).

“Laws” means applicable laws, statutes, charters, ordinances, decisional law,
common law, rules and regulations, and any binding administrative
interpretations thereof.

“Licensed Intellectual Property” is defined in Section 3.15.3.

“Liabilities” means liabilities, obligations, losses, damages, payments, costs,
and expenses, including the costs and expenses of any and all related actions,
suits, proceedings, assessments, judgments, settlements, and compromises
(including all costs of investigation and defense and reasonable attorneys’ and
consultants’ fees and expenses), whether or not involving a Third Party Claim.

“Lien” means a lien, mortgage, pledge, security interest, real property license,
easement, quasi-easement, covenant, condition, declaration, imperfection of
title or other encumbrance or restriction.

“Material Contracts” is defined in Section 3.9.

“Minimum Survey Requirements” is defined in Section 5.12.1.

“Mortgage” means the mortgage, security agreement and financing statement in
which Buyer grants to RPC a mortgage in the Real Property and fixtures included
in the Purchased Assets as security for payment of the Secured Note, to be
executed and delivered by Buyer at the Closing, the summary terms of which are
set forth on Exhibit 1.1(I).

“NewPage Guaranty” means the guaranty from NewPage Corporation, a form of which
is attached as Exhibit 1.1(J) and the scope of which is set forth in Exhibit
1.1(J).

“Non-Solicitation Agreement” means that non-solicitation agreement to be
executed and delivered by RPC and Buyer at the Closing, the form and substance
of which are set forth on Exhibit 1.1(K).

“Order” means an order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority or arbitrator, but excluding
all Permits and Environmental Permits.

“Ordinary Course of Business” an action taken by a Person that (1) is consistent
in nature, scope and magnitude with the past practices of that Person and is
taken in the ordinary course of the normal, day-to-day operations of that
Person, (2) does not require authorization by the board of directors, partners,
or members of that Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature, and (3) does not constitute a breach of any
contract or agreement or a tort or infringement or violation of Law by that
Person.

“Owned Intellectual Property” is defined in Section 3.15.2.

“Owned Real Property” is defined in Section 3.8.1.

“Party” means any of Buyer, Seller or RPC, as indicated by the context, and
“Parties” means Buyer and the Selling Parties.

 

6



--------------------------------------------------------------------------------

“Permit” means any consent, license, registration, permit or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Law (excluding any Environmental
Law) that relates to, or is necessary for, the ownership or the operation of the
Purchased Assets, but excluding Environmental Permits.

“Permitted Liens” means (1) those Liens described in Exhibit 1.1(L); (2) Liens
securing or created by or in respect of any of the Assumed Liabilities;
(3) statutory Liens for current Taxes or assessments not yet due and payable;
(4) mechanics’, carriers’, workers’, repairers’, landlords’, and other similar
Liens arising or incurred and which will be paid, to the extent payable prior to
the Effective Time or allocable to the period prior to the Effective Time, in
the Ordinary Course of Business relating to obligations as to which there is no
default on the part of a Selling Party or the validity or amount of which is
being contested in good faith by appropriate proceedings, provided any such
Liens affecting Real Property are insured over by the Title Company at the
Closing; (5) zoning, entitlement, restriction, and other land use and
environmental regulations by any Governmental Authorities; (6) any Liens
contemplated or created by this Agreement or the Ancillary Agreements; and
(7) any covenants, conditions, restrictions, or other Liens, or survey matters
set forth on the Title Commitment or Survey and accepted or deemed accepted by
Buyer pursuant to Section 5.12.2 or 5.12.3.

“Permitted Activity” is defined in Section 5.14.2.2.

“Person” means an individual, partnership, corporation, limited liability
company, association, municipality, municipal service corporation, joint stock
company, joint venture, trust, estate, unincorporated organization, labor union,
Governmental Authority or any other entity.

“Phase 1 Level Environmental Inspection” means an investigation conducted in
conformance with and not exceeding the scope of the American Society for Testing
and Materials (ASTM) Standard Practice E1527-05 (Phase I Environmental Site
Assessment Process).

“Project” means the cogeneration facility with a nameplate rating of 100
megawatts located in Rumford, Maine, including boilers No. 6 and No. 7, turbine
generator No. 4, backup boilers No. 3 and No. 5, and turbine generator No. 3.

“Project Employee” is defined in Section 5.19.

“Prudent Industry Practice” means any of the practices, methods, and activities
generally accepted in the integrated manufacturing cogeneration industry in the
United States as good practices applicable to cogeneration generating facilities
of similar proximity to an industrial host, design, size and capacity as the
Project, including any of the practices, methods or activities which, in the
exercise of reasonable judgment by a prudent cogeneration generating facility
operator in light of the facts known at the time the decision was made, would
have been expected to accomplish the desired result at a reasonable cost
consistent with good business practices, reliability, safety, expedition and
Laws, including Environmental Laws and Laws relating to the protection of public
health and safety. “Prudent Industry Practice” is not intended to be limited to
the optimal practices, methods or acts to the exclusion of all others, but
rather to the practices, methods and acts generally accepted in the cogeneration
utility industry in the United States.

“Purchase Price” is defined in Section 2.6.1.

“Purchased Assets” is defined in Section 2.1.

 

7



--------------------------------------------------------------------------------

“Quitclaim Deed” means the quitclaim deed to be delivered by RPC conveying to
Buyer title to the Owned Real Property and, if applicable, Easement Rights, a
form of which is attached as Exhibit 1.1(M).

“Real Property” is defined in Section 2.1(1).

“Real Property Lease” is defined in Section 3.8.2.

“Reciprocal Easement Agreement” means the reciprocal easement agreement to be
executed and delivered by RPC and Buyer at the Closing, the summary terms of
which are set forth on Exhibit 1.1(N).

“Recovery Boiler Agreement” means the Recovery Boiler Agreement to be executed
and delivered by RPC and Buyer at the Closing, the summary terms of which are
set forth on Exhibit 1.1(O).

“ReEnergy Guaranty” means the guaranty from ReEnergy Holdings LLC, a form of
which is attached as Exhibit 1.1(P) and the scope of which is set forth in
Exhibit 1.1(P).

“Release” means any release, spill, emission, leaking, emptying, pumping,
pouring, injection, deposit, disposal, discharge, dispersal, dumping, escaping,
leaching, or migration of any Hazardous Material at, into or onto the
Environment, including movement or migration through or in the air, soil,
surface water or groundwater, whether sudden or non-sudden and whether
accidental or non-accidental, or any release, emission or discharge as those
terms are defined in any applicable Environmental Law.

“Remedial Action” means any response action, removal action, remedial action,
corrective action, monitoring program, sampling program, investigation or other
actions taken to (a) clean up, remove, remediate, treat, monitor, assess or
evaluate Hazardous Materials in the Environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so that they do not migrate
or endanger or threaten to endanger, public health or welfare or the
Environment; or (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities.

“Representatives” means, with respect to any Person, that Person’s accountants,
employees, counsel, environmental consultants, contractors, financial advisors,
and other agents or other representatives.

“Required Regulatory Approval” means a Buyer Required Regulatory Approval or a
Seller Required Regulatory Approval.

“Restricted Activity” is defined in Section 5.14.2.1.

“RPC” is defined in the preamble to this Agreement.

“Secured Note” is defined in Section 2.6.1(c).

“Security Agreement” means the security agreement in which Buyer grants to RPC a
security interest in the personal property included in the Purchased Assets as
security for payment of the Secured Note and the performance of Buyer’s
obligations pursuant to the Energy Supply Agreement, to be executed and
delivered by RPC and Buyer at the Closing.

“Seller” is defined in the preamble to this Agreement.

“Seller Group” is defined in Section 9.3.

 

8



--------------------------------------------------------------------------------

“Seller’s Current Use” means use of the Project for generation of electrical
energy and/or steam in a manner consistent with the Selling Parties’ operation
of the Project.

“Selling Parties” is defined in the preamble to this Agreement.

“Selling Parties’ Knowledge” means, with respect to a particular fact,
circumstance or condition, the actual knowledge by an individual listed below of
(1) that particular fact, circumstance or condition, or (2) underlying facts,
circumstances or conditions that would reasonably be expected to put a person
having comparable responsibilities to that particular individual on notice of
that particular fact, circumstance or condition or that would reasonably be
expected to cause a person having comparable responsibilities to that particular
individual to make due inquiry or investigation by contacting the appropriate
party: Gerald LeClaire, Mill Manager, Rumford Operations, John Fuller, General
Manager, Production, Scott Alley, General Superintendent, Utilities, Tony Lyons,
Director, Fiber Supply and Governmental Affairs, Michael Drapeau, Mill
Controller, and Scott Reed, Environmental Manager.

“Seller Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, loss, effect, fact, agreement, arrangement, commitment,
understanding or obligation, which, individually or collectively taken as a
whole, has had or could reasonably be expected to have a material adverse effect
or material adverse impact on (1) the business, financial conditions, assets
(including the Purchased Assets (taken as a whole)), results of operations or
prospects of the Selling Parties or NewPage Corporation; or (2) the ability of
the Selling Parties or NewPage Corporation to perform their respective
obligations under this Agreement or any Ancillary Agreements or to consummate
the transactions contemplated in this Agreement or any Ancillary Agreement, and
will exclude any effect resulting or arising from any (a) change in Law,
(b) change in interest rates or general economic conditions in the United
States, or (c) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States (other than attacks that
directly impact the physical condition of the Purchased Assets), or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States.

“Seller Required Regulatory Approvals” means the approvals set forth on Exhibit
1.1(R).

“Shared Services Agreement” means the shared services agreement to be executed
and delivered by RPC and Buyer at the Closing, the summary terms of which are
set forth on Exhibit 1.1(S).

“Subdivision” is defined in Section 5.12.5.

“Survey” is defined in Section 5.12.1.

“Tax” means any foreign, federal, state or local income, gross receipts,
occupation, environmental (including taxes under Section 59A of the Code),
customs, duties, registration, alternative or add-on minimum, estimated,
withholding, payroll, employment, unemployment insurance, social security (or
similar), excise, sales, use, value-added, franchise, real property, personal
property, business and occupation, capital stock, stamp or documentary,
transfer, workers’ compensation or other tax, governmental fee or imposition of
any kind whatsoever, including any interest, penalties or additions.

“Tax Return” means a return, report, declaration, claim for refund or
reimbursement, estimate, election, or information statement or bill relating to
a Tax, including any related schedule or attachment and any related amendment or
restatement.

“Third Party Claim” is defined in Section 9.4.2.

 

9



--------------------------------------------------------------------------------

“Title Commitment” is defined in Section 5.12.1.

“Title Company” means Monument Title Company.

“Title Defect” means a Lien arising from an imperfection in title to the Real
Property or from real estate surveying matters encumbering the Real Property
which is not a Permitted Lien, excluding title imperfections or surveying
matters that do not (i) materially detract from or diminish the value of the
Real Property, or (ii) materially interfere with Buyer’s Intended Use.

“Title Policy” is defined in Section 5.12.4.

“Transferable Environmental Permits” is defined in Section 2.1(6).

“Transferable Permits” is defined in Section 2.1(5).

“Transferable Warranties” is defined in Section 2.1(2).

“Undivided Ownership Agreement” means the undivided ownership agreement to be
executed and delivered by RPC and Buyer at the Closing, the summary terms of
which are set forth on Exhibit 1.1(T).

“Undivided Ownership Assets” is defined in Section 2.1(8).

1.2 Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

1.2.1 Calculation of Time Period. When calculating any period of time pursuant
to this Agreement, the reference date used in calculating that period will be
excluded. If the last day of any time period is a non-Business Day, the time
period will be extended to the next Business Day.

1.2.2 Dollars. Any reference in this Agreement to “dollars” or “$” means U.S.
dollars.

1.2.3 Exhibits and Schedules. Unless otherwise expressly indicated, any
reference in this Agreement to an “Exhibit” or a “Schedule” refers to an Exhibit
or Schedule to this Agreement. The Exhibits and Schedules to this Agreement are
incorporated and made a part of this Agreement as if set forth in full in this
Agreement and are an integral part of this Agreement. Capitalized terms used but
not otherwise defined in a Schedule or Exhibit are as defined in this Agreement.

1.2.4 Gender and Number. Any reference in this Agreement to gender includes all
genders, and the meaning of defined terms applies to both the singular and the
plural of those terms.

1.2.5 Headings. The division of this Agreement into Articles, Sections, and
other subdivisions and the insertion of headings are for convenience of
reference only and do not affect, and will not be utilized in construing or
interpreting, this Agreement. All references in this Agreement to a “Section”
are to the corresponding Section of this Agreement unless otherwise specified.

1.2.6 Including. The word “including” or any variation of that word means
“including without limitation” and does not limit any general statement that it
follows to the specific or similar items or matters immediately following it.

1.2.7 Interpretation. If any term or condition of this Agreement is found to be
ambiguous, the ambiguity will not be construed against any one particular Party
or in favor of any one particular Party, and such ambiguous language will be in
all cases construed as a whole according to its fair and reasonable meaning.

 

10



--------------------------------------------------------------------------------

1.2.8 Delivery. Other than Schedules, Exhibits and Ancillary Agreements, any
item or document to be delivered to a Party pursuant to this Agreement shall be
deemed to have been delivered whether provided in hard copy or electronic form,
including those items made available to Buyer in an electronic data room.

ARTICLE 2

PURCHASE AND SALE OF ASSETS

2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, at the Closing, each Selling Party will sell, assign, convey,
transfer and deliver to Buyer, or cause to be sold, assigned, conveyed,
transferred and delivered to Buyer, and Buyer will purchase and acquire from
each Selling Party, free and clear of all Liens except Permitted Liens, all of
each Selling Party’s right, title and interest in, to and under the real and
personal property, tangible or intangible, described below, wherever located, as
they exist at the Effective Time, except to the extent that they are Excluded
Assets (collectively, “Purchased Assets”):

 

  (1) The Owned Real Property, the Easement Rights and the other real property
and real property interests set forth on Exhibit 2.1(1) (collectively, “Real
Property”);

 

  (2) The Project and all machinery, equipment, tools, furniture, furnishings
and other fixed assets listed on Exhibit 2.1(2) and all related express or
implied warranties by manufacturers or vendors to the extent that those
warranties are transferable without the consent of any Person (“Transferable
Warranties”);

 

  (3) The Inventory identified on Exhibit 2.1(3)(A), together with all rights of
the Selling Parties against suppliers of the Inventory;

 

  (4) The Contracts set forth on Exhibit 2.1(4) (each an “Assumed Contract”);

 

  (5) Subject to Section 2.5, the Permits listed on Exhibit 2.1(5), in each case
to the extent they are assignable (“Transferable Permits”);

 

  (6) Subject to Section 2.5, the Environmental Permits listed on Exhibit
2.1(6), in each case to the extent assignable (“Transferable Environmental
Permits”);

 

  (7) The Documents;

 

  (8) Undivided ownership interests in the facilities and equipment required to
interconnect the Project to the CMP distribution grid as described on Exhibit
2.1(8) (“Undivided Ownership Assets”);

 

  (9) Claims of the Selling Parties (whether known or unknown, matured or
unmatured, accrued or contingent), including rights to returned or repossessed
goods, in each case related solely to the Purchased Assets;

 

  (10) Rights of recovery, rights of warranty and indemnity, in each case
related solely to the Purchased Assets;

 

11



--------------------------------------------------------------------------------

  (11) Prepaid expenses, security deposits, utility deposits and other deposits,
in each case related solely to the Purchased Assets and only to the extent paid
to the Selling Parties by Buyer pursuant to Section 2.6.1(b)(ii);

 

  (12) Use of any telephone numbers used solely in connection with the Project,
but only to the extent those telephone numbers are a direct line to the Project
and are not routed through RPC’s telephone system; and

 

  (13) The assets described on Exhibit 2.1(13).

2.2 Excluded Assets. The Selling Parties will not sell, Buyer will not purchase,
and the Purchased Assets will not include any property or assets of either
Selling Party not described in Section 2.1 and, notwithstanding any provision to
the contrary contained in Section 2.1 or elsewhere in this Agreement, the
Purchased Assets do not include any of the following property or assets of
either Selling Party (collectively, “Excluded Assets”):

 

  (1) Cash, cash equivalents and bank deposits;

 

  (2) Real property or real property interests of either Selling Party not
described on Exhibit 2.1(1);

 

  (3) Machinery, equipment, tools, furniture, furnishings or other fixed assets
of either Selling Party not identified on Exhibit 2.1(2);

 

  (4) Inventory of either Selling Party not identified on Exhibit 2.1(3)(A),
including the Inventory identified on Exhibit 2.1(3)(B);

 

  (5) Receivables or other rights to receive payments to the extent attributable
to any period prior to the Effective Time, except to the extent that the Selling
Parties have been paid by Buyer for those receivables pursuant to
Section 2.6.1(b)(ii);

 

  (6) Books, records, or the like other than the Documents;

 

  (7) Assets that have been disposed of prior to the Effective Time without
violation of this Agreement;

 

  (8) Rights of either Selling Party arising under or in connection with this
Agreement, any Ancillary Agreement, or any certificate or other document
delivered in connection with this Agreement or any Ancillary Agreement, or any
of the transactions contemplated by this Agreement or by any Ancillary
Agreement;

 

  (9) Certificates of deposit, shares of stock, securities, bonds, debentures,
evidences of indebtedness, and any other debt or equity interest in any Person;

 

  (10) The names “NewPage,” “Rumford Cogeneration Company Limited Partnership,”
“Rumford Paper Company” and any derivative of any of the foregoing, and any
related, similar, and other trade names (except for ReEnergy Rumford LLC),
trademarks, service marks, and logos of either Selling Party and their
Affiliates;

 

  (11) Subject to the prorations in Section 2.7, any Tax refund or credit
(a) related to Taxes paid or required to be paid by or on behalf of either
Selling Party, whether received as a payment or as a credit against future Taxes
payable, or (b) relating to a period before the Effective Time;

 

12



--------------------------------------------------------------------------------

  (12) Except as expressly provided in Section 2.1(9), Claims of either Selling
Party against any Person;

 

  (13) Insurance policies and rights under insurance policies, including any
insurance policies and rights in respect of the Purchased Assets or the Project
(including any right to receive proceeds for Liabilities associated with the
Purchased Assets, or otherwise); and

 

  (14) The other assets and rights described on Exhibit 2.2.

2.3 Assumed Liabilities. Buyer will assume and agree to perform and discharge
all of the: (i) executory obligations and Liabilities of the Selling Parties
arising from and after the Effective Time pursuant to the Assumed Contracts,
Transferable Permits and Transferable Environmental Permits and validly assigned
to Buyer pursuant to this Agreement, in each case in accordance with their
respective terms and subject to their respective conditions, and in each case
excluding any Liabilities arising from or relating to any breach or violation
prior to the Effective Time of Assumed Contracts, Transferable Permits and
Transferable Environmental Permits by the Selling Parties or default prior to
the Effective Time under Assumed Contracts, Transferable Permits and
Transferable Environmental Permits by the Selling Parties, and (ii) Liabilities
for personal injury and property damage first occurring from and after the
Effective Time in connection with the Buyer’s ownership, possession, use or
operation of the Purchased Assets (collectively, the “Assumed Liabilities”).
Nothing contained in this Agreement shall require Buyer to pay, perform or
satisfy any of the Assumed Liabilities so long as Buyer shall in good faith
contest or cause to be contested the amount or validity thereof or shall in good
faith assert any defense or offset thereto and the failure to pay, perform or
satisfy any of the Assumed Liabilities does not adversely affect either Selling
Party or result in the imposition of a Lien on their assets. Each Selling Party
shall provide reasonable assistance to Buyer in so contesting or defending such
claims.

2.4 Excluded Liabilities. Buyer shall not assume or become liable for any
Liabilities of Seller that are not specifically an Assumed Liability, whether or
not related to the Purchased Assets (collectively, “Excluded Liabilities”).

2.5 Conditional Assignment. The Parties will use commercially reasonable efforts
(without obligation by any Party to pay any money, assume or incur any liability
or agree to any change in the terms of any Assumed Contract, Permit,
Environmental Permit or Transferable Warranty related solely to a Purchased
Asset) to secure any required consent or approval. If a required consent or
approval is not obtained prior to Closing, each Selling Party, as applicable,
will cooperate with Buyer following the Closing in any commercially reasonable
arrangement (without obligation by the Selling Parties to pay any money, assume
or incur any liability or agree to any change in the terms of any Assumed
Contract, Permit, Environmental Permit or Transferable Warranty related solely
to a Purchased Asset) designed to provide Buyer with the benefits of the Assumed
Contract, Permit, Environmental Permit or manufacturer’s warranty to the extent
not assigned. Subject to the Selling Parties’ obligations under Section 5.2.2
and this Section 2.5, if the Selling Parties are unable to secure a required
consent or approval, nothing in this Agreement shall be deemed to obligate the
Selling Parties to transfer any such Assumed Contract, Permit, Environmental
Permit or Transferable Warranty.

 

13



--------------------------------------------------------------------------------

2.6 Purchase Price and Payment.

2.6.1 Purchase Price. The purchase price (“Purchase Price”) for the purchase of
the Purchased Assets will be (a) Buyer’s assumption of the Assumed Liabilities,
(b) the sum of (i) $30,500,000, plus (ii) any cash deposits with utility
providers or other security deposits that are being transferred by either
Selling Party to Buyer at the Closing, plus or minus (iii) an adjustment for the
value of the Inventory on hand at the time of the Closing as determined in
accordance with Schedule 2.6.1 (collectively, the “Cash Purchase Price”), and
(c) Buyer’s delivery of a negotiable promissory note payable to the Selling
Parties in the principal amount of $30,500,000 together with simple interest at
the rate of 8% per annum, payable in 10 equal annual principal installments
together with accrued and unpaid interest as of the payment date, beginning on
the first anniversary of the Closing Date, secured by the Purchased Assets, in
the form of Exhibit 2.6.1 (the “Secured Note”).

2.6.2 Payment. Buyer will pay the Purchase Price at the Closing by (a) executing
and delivering to the Selling Parties the Assignment and Assumption Agreement,
(b) delivering to the Selling Parties the Cash Purchase Price by wire transfer
of immediately available funds to an account designated by the Selling Parties
at least two Business Days prior to the Closing Date, and (c) executing
delivering to the Selling Parties the Secured Note.

2.7 Prorations and Expenses; Certain Tax Matters.

2.7.1 Generally. All Taxes, utility charges or assessments, and similar items
customarily prorated, including those listed below, to the extent relating to
the Purchased Assets, will be prorated as of the Effective Time, with Seller or
RPC, as applicable, liable to the extent those items relate to any period prior
to the Effective Time, and Buyer liable to the extent those items relate to any
period from and after the Effective Time. To the extent that the Selling Parties
determine in good faith that amounts to be prorated under this Section 2.7 can
be reasonably estimated at Closing, the Selling Parties will provide the
estimate to Buyer at least 10 Business Days prior to Closing and the Parties
will adjust the amounts paid at Closing to reflect the prorations. The items to
be prorated will include (a) personal property and real property Taxes,
assessments and other similar charges, including charges for water, telephone,
electricity, and other utilities, (b) any permit, license, registration,
compliance assurance fees or other fees with respect to any Transferable Permits
and Transferable Environmental Permits, and (c) rents under any leases of
personal property identified on Exhibit 2.1(4).

2.7.2 Real Property Taxes.

2.7.2.1 Generally. Any Taxes on Real Property will be deemed to be paid on a
calendar year basis in which the Taxes are first billed. Taxes on Real Property
which are first billed in years prior to the year of Closing will be paid by the
applicable Selling Party in full prior to Closing, without any proration. Taxes
on Real Property which are first billed in the year of Closing will be prorated
so that RPC will be charged with those Taxes from the first day of that year up
to the Effective Time, and Buyer will be charged with those Taxes for the
balance of the year. Installments of special assessments due and payable in
years prior to Closing will be paid by RPC; installments due and payable for the
year of Closing will be prorated between Buyer and RPC up to the Effective Time;
and installments due and payable after the Effective Time will be Buyer’s
responsibility. All prorations will be based upon the most recent available Tax
rates, assessments, valuations and/or other available and applicable
information. Any prorations will be made so as to avoid duplication of any
items.

2.7.2.2 Split Tax Bills. If real property Taxes for any Owned Real Property are
assessed on a larger parcel of which the Owned Real Property is a part, then
real property Taxes allocated to the Owned Real Property for purposes of making
the foregoing prorations and any post-Closing

 

14



--------------------------------------------------------------------------------

payments (until the taxing authority issues a separate Tax bill for the Owned
Real Property) will be determined by separately calculating a prorated Tax
amount for the land and for any improvements in the Owned Real Property and
combining those two amounts as follows:

 

  (1) The prorated Tax amount for land in the Owned Real Property is the real
property Taxes for the larger tax parcel multiplied by (i) the fraction obtained
by dividing the number of square feet of land in the Owned Real Property by the
number of square feet of land in the larger tax parcel, and further multiplied
by (ii) the fraction obtained by dividing the assessed value of the land for the
larger tax parcel by the total assessed value (land and improvements) for the
larger tax parcel, and

 

  (2) The prorated Tax amount for improvements in the Owned Real Property is the
real property Taxes for the larger tax parcel multiplied by (i) the fraction
obtained by dividing the number of square feet in the buildings located on the
Owned Real Property by the number of square feet in the buildings located on the
larger tax parcel, and further multiplied by (ii) the fraction obtained by
dividing the assessed value of the improvements for the larger tax parcel by the
total assessed value (land and improvements) for the larger tax parcel.

Until the taxing authority divides the bill for real property Taxes between the
Owned Real Property and the remainder of the larger tax parcel, RPC will be
responsible for and pay directly to the taxing authority, prior to delinquency,
the entire tax bill for the amount of unsplit tax parcels and promptly send
evidence of such payment to the Buyer, along with RPC’s calculation of Buyer’s
share of those tax bill(s) calculated pursuant to this Section 2.7.2.2. Buyer
will then remit to RPC, within 30 days of Buyer’s receipt of RPC’s reimbursement
calculation, Buyer’s required contribution applicable to those tax bills.

2.7.3 Post-Closing Adjustments. The proration of all items under this
Section 2.7 will be recalculated by Buyer within 30 days following the date upon
which the actual amounts become available to Buyer. Buyer will promptly notify
RPC of the recalculated amounts, and will provide RPC with all documentation
relating to the recalculations, including tax statements and other notices from
third parties. The Parties will make such payments to each other as are
necessary to reconcile any estimated amounts prorated as of the Effective Time
with the final amounts to be prorated. RPC and Buyer agree to furnish each other
with such documents and other records as may be reasonably requested in order to
confirm all proration calculations made pursuant to this Section 2.7.

2.7.4 Disagreements. If RPC and Buyer disagree about any calculation pursuant to
this Section 2.7, the Parties will first attempt to resolve the disagreement
amicably. If RPC and Buyer cannot agree on a resolution within 30 days after the
disagreement arises, either Party may submit the remaining differences to the
CPA Firm, acting as an expert and not as an arbitrator, for resolution. The
decision of the CPA Firm will be final and binding and its expenses will be
shared equally by RPC and Buyer.

2.8 Purchase Price Allocation. The allocation of the Purchase Price, liabilities
assumed and other relevant items for purposes of Section 1060 of the Code will
be determined jointly by the Parties in accordance with Exhibit 2.8. Buyer and
the Selling Parties will (a) be bound by the allocation for purposes of
determining any federal, state or local income Taxes, (b) prepare and file their
Tax Returns, including IRS Form 8594, on a basis consistent with the allocation,
and (c) take no position inconsistent with the allocation on any Tax Return or
in any proceeding before any taxing authority. The obligations of Buyer and the
Selling Parties under this Section 2.8 will survive the Closing.

 

15



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

3.1 Scope. As an inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, the Selling Parties,
jointly and severally, hereby make the representations and warranties to Buyer
set forth in this Article 3. Any information set forth in any Schedule will be
deemed to modify or qualify only the corresponding section or paragraph in this
Agreement.

3.2 Organization and Good Standing.

3.2.1 Seller. Seller is a limited partnership duly formed, validly existing and
in good standing under the Laws of the State of Maine and has full power, right
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under the Assumed Contracts. Seller is duly qualified to do
business and is in good standing as a foreign limited partnership in each state
or other jurisdiction in which the character of the Purchased Assets, or the
nature of the activities conducted by Seller, requires such qualification.

3.2.2 RPC. RPC is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has full power, right and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under the Assumed Contracts. RPC is duly qualified to do business
and is in good standing as a foreign corporation in each state or other
jurisdiction in which the character of the Purchased Assets, or the nature of
the activities conducted by RPC, requires such qualification.

3.3 Enforceability, Authority and No Conflict.

3.3.1 Enforceability and Authority. This Agreement and each Ancillary Agreement
to which Seller or RPC is a party constitutes the legal, valid and binding
obligation of Seller and RPC, as applicable, enforceable against Seller and RPC,
as applicable, in accordance with its respective terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency or
other similar laws affecting or relating to enforcement of creditors’ rights
generally or general principles of equity. Each of Seller and RPC has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and each Ancillary Agreement to which Seller or RPC is a party and to
perform its respective obligations under this Agreement and each Ancillary
Agreement to which Seller or RPC is a party. The execution, delivery and full
performance by Seller and RPC of this Agreement and each Ancillary Agreement to
which Seller or RPC is a party, and the consummation of the transactions
contemplated by this Agreement and such Ancillary Agreements, have been duly and
validly authorized and approved by all necessary action on the part of Seller
and RPC.

3.3.2 No Conflict. Except as set forth in Schedule 3.3.2, neither the execution
and delivery by Seller or RPC of this Agreement or any Ancillary Agreement to
which the Seller or RPC is a party nor the consummation or performance of any of
the transactions contemplated hereby or thereby will, directly or indirectly
(with or without notice or lapse of time):

 

  (1) Conflict with, breach or violate the Governing Documents of Seller or RPC
or any resolution adopted by the partners, directors or shareholders of Seller
or RPC, as applicable;

 

16



--------------------------------------------------------------------------------

  (2) Conflict with, breach, violate or give any Governmental Authority or other
Person the right to challenge any of the transactions contemplated by this
Agreement or the Ancillary Agreements under any Law or any Order to which
Seller, RPC, or the Purchased Assets may be subject;

 

  (3) Conflict with, breach or violate any of the terms or requirements of, or
give any Governmental Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Permit held by Seller or RPC that relates to the
Purchased Assets;

 

  (4) Conflict with, breach any provision of, or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any Assumed
Contract;

 

  (5) Result in the imposition or creation of any Lien upon or with respect to
the Purchased Assets;

 

  (6) Result in the acceleration of the maturity of any payment date of any of
the Assumed Liabilities, or increase or adversely affect the liability or
obligations of Buyer under any of the Assumed Liabilities; or

 

  (7) Result in any shareholder of RPC having the right to exercise dissenters’
appraisal rights.

3.4 Third Party Consents. Schedule 3.4 describes all material authorizations,
consents, waivers and approvals of any Person or Governmental Authority
necessary in connection with the execution and delivery of this Agreement or the
Ancillary Agreements by the Selling Parties and the Selling Parties’
consummation and performance of the transactions contemplated by this Agreement
or the Ancillary Agreements.

3.5 Financial Records. The books of account and other financial records of
Seller and RPC relating to the Purchased Assets and described in Schedule 3.5
(“Financial Records”), copies of which have been made available to Buyer, are
complete and correct in all material respects.

3.6 Sufficiency of Assets. Taken together, the Purchased Assets and the Required
Regulatory Approvals, the rights granted to Buyer under the Ancillary
Agreements, the shared Inventory listed on Exhibit 2.1(3)(B) and the Excluded
Assets constitute all of the material tangible and intangible assets required to
operate the Purchased Assets substantially in accordance with Seller’s Current
Use. To the Selling Parties’ Knowledge, the Purchased Assets necessary for
Seller’s Current Use have been maintained and operated in accordance with
Prudent Industry Practice since May 2, 2005.

3.7 Tangible Personal Property. Except as set forth on Schedule 3.7(A), Seller
or RPC, as applicable, has good, valid and transferable title to all of the
tangible personal property owned by Seller or RPC that forms a part of the
Purchased Assets, free and clear of all Liens other than Permitted Liens.
Schedule 3.7(B) sets forth a list of all leases for the tangible personal
property leased by Seller or RPC that forms a part of the Purchased Assets.

3.8 Real Property.

3.8.1 Owned Real Property. Schedule 3.8.1 sets forth a true, correct and
complete legal description, street address and tax parcel identification number
of all tracts, parcels and subdivided lots of the Real Property that Seller or
RPC owns in fee simple (the “Owned Real Property”). Except as

 

17



--------------------------------------------------------------------------------

set forth on Schedule 3.8.1, Seller or RPC, as applicable, owns good, valid and
insurable fee simple title to all of the Owned Real Property, free and clear of
all Liens except for Permitted Liens. True and complete copies of all deeds and
an existing title insurance policy pertaining to or otherwise including the
Owned Real Property have been delivered to Buyer.

3.8.2 Leased Real Property. The Lease and Access, Piping and Construction
Easement by and between Seller and RPC dated October 21, 1987, as amended, is
the only leasehold interest with respect to the Real Property (the “Real
Property Lease”).

3.8.3 Generally. Except as set forth on Schedule 3.8.3:

 

  (1) Neither Seller nor RPC has received written notice of violation of any
building code or zoning or other local ordinance regarding the improvements on
the Owned Real Property that remains uncured and to the Selling Parties’
Knowledge there are no such material violations;

 

  (2) Neither Seller nor RPC has received written notice of any pending or
threatened condemnation, action in eminent domain, planned public improvement,
annexation, general or special assessment, zoning or subdivision change or other
adverse claim affecting any portion of the Owned Real Property;

 

  (3) To the Selling Parties’ Knowledge, there is no private restrictive
covenant or governmental use restriction (including zoning) affecting any
portion of the Owned Real Property that prohibits Seller’s Current Use;

 

  (4) All utilities necessary for the use and operation of all Owned Real
Property in accordance with Seller’s Current Use are available to the Project;

 

  (5) To the actual knowledge of Gerald LeClaire, John Fuller, Tony Lyons or
Scott Reed, neither Seller or RPC has in its possession any studies or reports
that specifically detail any defects in the design or construction of any of the
improvements on the Owned Real Property that could reasonably be expected to
have a Seller Material Adverse Effect with respect to the Purchased Assets;

 

  (6) No Person, other than Buyer, has any right, option, right of first refusal
or any other contract, whether oral or written, with respect to the purchase,
lease, sublease or assignment, use or occupancy of the Owned Real Property.
There are no leases or other agreements relating to occupancy of the Real
Property, except for the Real Property Lease. No parties other than the Selling
Parties are actually occupying any portion of the Real Property;

 

  (7) The Real Property is not separately assessed for real property tax
assessment purposes. Neither of the Selling Parties has received written notice
of any contemplated or actual re-assessments of any part of the Real Property
for general real estate tax purposes. To the Selling Parties’ Knowledge, no
assessments for public improvements, impact fees or similar exactions have been
made against the Real Property which are currently due and owing and remain
unpaid;

 

  (8) Each Selling Party, as applicable, is, and at all times since January 1,
2009, has been, in compliance with each Law that is or was applicable to the
Real Property where the failure to comply would result in a Seller Material
Adverse Effect;

 

18



--------------------------------------------------------------------------------

  (9) To the Selling Parties’ Knowledge, (i) no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by either Selling Party of, or (ii) a
failure on the part of either Selling Party to comply with, any Law that is or
was applicable to the Real Property, in each case, which alone or in the
aggregate could reasonably be expected to have a Seller Material Adverse Effect;
and

 

  (10) Neither Selling Party has received, at any time since January 1, 2009,
written notice from any Governmental Authority or any other Person regarding any
actual, alleged, possible or potential violation of, or failure to comply with,
any Law that is or was applicable to the Real Property and that if left uncured
would likely create a Seller Material Adverse Effect.

3.9 Material Contracts. Schedule 3.9(A) contains an accurate and complete list,
and, except as set forth on Schedule 3.9(A), the Selling Parties have delivered
to Buyer accurate and complete copies, of each Contract by which the Purchased
Assets are bound and that is material to the ownership and operation of the
Purchased Assets in accordance with Seller’s Current Use (a “Material
Contract”). Except as set on Schedule 3.9(B):

 

  (1) Each Assumed Contract is in full force and effect and is valid and
enforceable in accordance with its terms and will continue to be so on identical
terms following the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements;

 

  (2) Each Assumed Contract may be assigned to Buyer without the consent of any
other Person;

 

  (3) Neither Seller nor RPC nor, to the Selling Parties’ Knowledge, any other
party thereto, is in breach of or default under any Assumed Contract;

 

  (4) Neither Seller nor RPC has given to or received from any other Person, any
written notice or other written communication regarding any actual, alleged or
potential material violation or breach of, or material default under, a Assumed
Contract; and

 

  (5) To Selling Parties’ Knowledge, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give either Seller or RPC or any
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Assumed Contract.

3.10 Absence of Certain Changes and Events. Except as set forth in Schedule 3.10
and except as may otherwise be consented to by Buyer between the Execution Date
and the Effective Time, since June 9, 2010, the Selling Parties have conducted
their business with respect to the Purchased Assets only in the Ordinary Course
of Business, and neither Selling Party has:

 

  (1) Suffered or incurred any damage to or destruction or loss of any Purchased
Asset in excess of $50,000 in the aggregate, whether or not covered by
insurance;

 

  (2) Entered into any Material Contract that will remain in effect after the
Effective Time or terminated or received notice of termination of any Assumed
Contract;

 

19



--------------------------------------------------------------------------------

  (3) Cancelled or waived any claims or rights with a value in excess of $25,000
with respect to the Purchased Assets;

 

  (4) Suffered any Seller Material Adverse Effect; or

 

  (5) Taken any other action with respect to the Purchased Assets which is not
either in the Ordinary Course of Business or provided for in this Agreement.

3.11 Environmental.

3.11.1 Scope. The only representations and warranties given with respect to
Environmental Laws, Environmental Permits, Environmental Claims, Environmental
Conditions, or other environmental matters are those contained in this
Section 3.11, and no other representations or warranties contained in this
Agreement will be deemed to constitute, directly or indirectly, a representation
and warranty with respect to Environmental Laws, Environmental Permits,
Environmental Claims, Environmental Conditions or other environmental matters.

3.11.2 Violations of Environmental Law. Except as set forth on Schedule 3.11.2,
(a) to the Selling Parties’ Knowledge, there is no uncured violation of any
Environmental Law with respect to any of the Selling Parties’ operations of the
Purchased Assets that could reasonably be expected to have a Seller Material
Adverse Effect, and (b) neither Selling Party has received any written notice
from any Governmental Authority of violation or Liability under Environmental
Laws, including any notice of any investigatory, remedial or corrective
obligation, related to the Purchased Assets which remains uncured or outstanding
as of the Execution Date. Schedule 3.11.2 lists all written notices from any
Governmental Authority of violation or Liability under Environmental Law with
respect to the Selling Parties’ operation of the Purchased Assets, whether or
not cured or outstanding, received by the Selling Parties after January 1, 2009.

3.11.3 Environmental Permits. Except as set forth on Schedule 3.11.3, (a) the
Selling Parties, collectively, possess all Environmental Permits necessary to
operate the Project as it is currently being operated, (b) to the Selling
Parties’ Knowledge, the Selling Parties are in compliance in all material
respects with the requirements of all Environmental Permits and Environmental
Law, and (c) to the Selling Parties’ Knowledge, the Selling Parties have not
taken any action, or failed to take any action, that would likely to result in
any Environmental Permit being modified, revoked, suspended, amended, not
renewed, or not issued (as applicable).

3.11.4 Environmental Claims. Except as set forth on Schedule 3.11.4, neither
Selling Party has received written notice from any Governmental Authority, prior
owner of the Real Property, or current or prior owner of real property adjacent
to the Real Property regarding any pending or threatened Environmental Claim
relating to the Seller’s or RPC’s, as applicable, ownership and operation of the
Purchased Assets, and to the Selling Parties’ Knowledge, no such notification is
pending or threatened.

3.11.5 Releases. Except as set forth on Schedule 3.11.5, neither Selling Party
has received written notice from any Governmental Authority, prior owner of the
Real Property, or current or prior owner of real property adjacent to the Real
Property that it is a potentially responsible party under any Environmental Law,
and remains a potentially responsible party as of the Execution Date, with
respect to Releases of Hazardous Materials at the Real Property, and to the
Selling Parties’ Knowledge, no such notification is pending or threatened.
Except as set forth on Schedule 3.11.5, to the Selling Parties’ Knowledge, no
Release has occurred at the Owned Real Property which is reasonably likely to
give rise to an Environmental Claim against Buyer.

 

20



--------------------------------------------------------------------------------

3.11.6 Hazardous Materials. Except as set forth on Schedule 3.11.6(A), to the
Selling Parties’ Knowledge, there is no pollution or contamination of the
Environment, or presence of Hazardous Materials on, in, at, under or migrating
to or from any Real Property that will give rise to any Environmental Claim or
Liability under any Environmental Laws. Except as set forth on
Schedule 3.11.6(B), to the Selling Parties’ Knowledge, neither Selling Party has
released, transported, arranged for the transportation of, or disposed of any
Hazardous Materials in a manner that would reasonably be expected to result in
an Environmental Claim under any Environmental Law.

3.11.7 Documents. To the Selling Parties’ Knowledge, each Selling Party has
delivered to Buyer true and complete copies of all material Documents that are
in the Selling Parties’ custody or control related to Environmental Conditions
affecting the Purchased Assets.

3.12 Compliance with Law and Permits.

3.12.1 Laws. Except as set forth on Schedule 3.12, and excluding any
representation or warranty regarding Environmental Laws or Environmental
Permits, each of which is governed exclusively by Section 3.11, and further
excluding any representation or warranty regarding Real Property, which is
governed exclusively by Section 3.8:

 

  (1) Each Selling Party, as applicable, is, and at all times since January 1,
2009, has been, in compliance with each Law that is or was applicable to the
Purchased Assets where the failure to comply would result in a Seller Material
Adverse Effect;

 

  (2) To the Selling Parties’ Knowledge, (i) no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by either Selling Party of, or (ii) a
failure on the part of either Selling Party to comply with, any Law that is or
was applicable to the Purchased Assets, in each case, which alone or in the
aggregate could reasonably be expected to have a Seller Material Adverse Effect;
and

 

  (3) Neither Selling Party has received, at any time since January 1, 2009,
written notice from any Governmental Authority or any other Person regarding any
actual, alleged, possible or potential violation of, or failure to comply with,
any Law that is or was applicable to the Purchased Assets and that if left
uncured would likely create a Seller Material Adverse Effect.

3.12.2 Permits. Schedule 3.12.2 contains a complete and accurate list of each
material Permit held by Seller or RPC that relates to the Purchased Assets. Each
Permit listed in Schedule 3.12.2 is valid and in full force and effect and the
Permits listed in Schedule 3.12.2 collectively constitute all of the Permits
necessary to permit the Selling Parties to lawfully operate the Purchased Assets
in accordance with Seller’s Current Use. Except as set forth in Schedule 3.12.2:

 

  (1) Each Selling Party is, and at all times since May 2, 2005 has been, in
compliance with the terms and requirements of each Permit identified or required
to be identified in Schedule 3.12.2, except for any defaults or noncompliance
which have not had, or would not be reasonably expected to have had, a Seller
Material Adverse Effect;

 

  (2) To the Selling Parties’ Knowledge, no event has occurred and continues or
circumstance exists that may (with or without notice or lapse of time) result
directly or indirectly in the revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Permit listed in Schedule 3.12.2;
and

 

21



--------------------------------------------------------------------------------

  (3) Neither Seller nor RPC has received, at any time since January 1, 2009,
any written notice from any Governmental Authority or any other Person regarding
(i) any actual, alleged, possible or potential violation of or failure to comply
with any term or requirement of any Permit identified in Schedule 3.12.2 or
(ii) any actual, proposed, possible or potential revocation, withdrawal,
suspension, cancellation, termination of or modification to any Permit
identified or required to be identified in Schedule 3.12.2.

3.13 Litigation and Orders. Except as described on Schedule 3.13, there are no
Claims pending or, to the Selling Parties’ Knowledge, threatened against or
otherwise related to Seller, RPC, the Purchased Assets that could reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect. Except as described on Schedule 3.13, there is no Order by which either
Selling Party is bound relating to the Purchased Assets or to which the
Purchased Assets are subject.

3.14 Taxes. All Tax Returns relating to the Purchased Assets required to have
been filed by either Selling Party, as applicable, have been timely filed and
properly prepared, and all Tax Returns filed are complete and accurate. All
Taxes with respect to the Purchased Assets (whether or not shown on filed Tax
Returns) have been timely paid in full. Other than Permitted Liens, there are no
Liens for Taxes upon any of the Purchased Assets. There are no audits or other
administrative or judicial proceedings pending, or to the Selling Parties’
Knowledge, threatened, by any state, local, or other jurisdiction alleging that
either Selling Party, with respect to the Purchased Assets, has a duty to file
Tax Returns and pay Taxes or is otherwise subject to the taxing authority of any
jurisdiction where the Selling Party does not currently file a Tax Return, nor
has either Selling Party received any notice or questionnaire from any such
jurisdiction which suggests or asserts that either Selling Party, with respect
to the Purchased Assets, may have a duty to file such Tax Returns and pay such
Taxes.

3.15 Intellectual Property.

3.15.1 Intellectual Property. Except as set forth on Schedule 3.15.1, Seller or
RPC owns or has a license to use the computer software and registered
intellectual property rights used solely in connection with the Purchased Assets
(“Intellectual Property”), including sufficient rights in each copy possessed by
Seller or RPC, free and clear of all Liens other than Permitted Liens.

3.15.2 Owned Intellectual Property. Schedule 3.15.2 lists and describes each
item of Intellectual Property that is owned by the Selling Parties (“Owned
Intellectual Property”), including as applicable the jurisdiction of grant,
registration or pendency and the nature of the applicable Selling Party’s
interest. All Owned Intellectual Property is valid and enforceable and has been
obtained and maintained in material compliance with Laws. Neither Seller nor RPC
has distributed or disclosed any Owned Intellectual Property in a manner that
diminishes the value or the Selling Parties’ ownership rights in and to such
Owned Intellectual Property.

3.15.3 Licensed Intellectual Property. Schedule 3.15.3 lists and describes all
Intellectual Property that is owned by a third party and licensed to Seller or
RPC (“Licensed Intellectual Property”). Seller has not sold, distributed,
granted access to or sublicenses to use any Licensed Intellectual Property
without any required consent of the applicable third party owner. Except as set
forth on Schedule 3.15.3, no royalties or fees are payable by either Selling
Party to anyone for use of the Licensed Intellectual Property.

 

22



--------------------------------------------------------------------------------

3.16 Insurance. The Selling Parties or their Affiliates maintain the insurance
policies listed at Schedule 3.16, all of which are in full force and effect.

3.17 Labor Matters. Except as set forth in Schedule 3.17, (i) there is no labor
strike, slowdown or stoppage occurring or, to Selling Parties’ Knowledge,
threatened against the Selling Parties involving any of the Project Employees,
and (ii) to the Selling Parties’ Knowledge, and except for the parties to the
existing collective bargaining agreements, the Selling Parties have not been
approached by any individual or organization claiming or seeking to represent
any of the Project Employees, and no individual or organization is seeking or
claiming to represent the Project Employees. True and correct copies of the
collective bargaining agreements that are currently in effect with respect to
any of the Project Employees have been provided to Buyer (the “Collective
Bargaining Agreements”). Except as set forth in Schedule 3.17, no other
collective bargaining agreement is currently in effect or being negotiated with
respect to any of the Project Employees. There has been no strike, slowdown,
work stoppage with respect to the Project Employees since January 1, 2009.

3.18 No Commissions. No commissions or brokers’ or finders’ fees are payable by,
through or on account of any acts of either Selling Party in connection with
this Agreement or the transactions contemplated by this Agreement.

3.19 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 3 OR IN ANY
ANCILLARY AGREEMENT, BUYER IS ACQUIRING THE PURCHASED ASSETS “AS IS, WHERE IS”
AND “WITH ALL FAULTS” AND NEITHER SELLER NOR RPC HAS MADE AND DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY OF ANY NATURE, INCLUDING REPRESENTATIONS OR
WARRANTIES AS TO THE PURCHASED ASSETS (INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE), OR ANY REPRESENTATION OR WARRANTY AS TO
THE VALUE, CONDITION, NATURE, CAPABILITY, INCLUDING ELECTRICAL OUTPUT OR STEAM
OUTPUT CAPABILITY, OF ANY PURCHASED ASSET, AND BUYER BY THIS AGREEMENT EXPRESSLY
ACKNOWLEDGES THAT NO SUCH OTHER REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE BY
SELLER OR RPC OR RELIED UPON BY BUYER. NEITHER SELLING PARTY IS LIABLE OR BOUND
IN ANY MANNER BY ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, PROMISES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PURCHASED ASSETS OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT
MADE OR FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR OTHER PERSON REPRESENTING
OR PURPORTING TO REPRESENT EITHER SELLING PARTY, UNLESS THE WARRANTIES,
GUARANTIES, PROMISES, STATEMENTS, REPRESENTATIONS OR INFORMATION ARE EXPRESSLY
AND SPECIFICALLY SET FORTH IN THIS ARTICLE 3 OR IN ANY ANCILLARY AGREEMENT.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

4.1 Scope. As an inducement to the Selling Parties to enter into this Agreement
and to consummate the transactions contemplated by this Agreement, Buyer makes
the representations and warranties to the Selling Parties set forth in this
Article 4.

4.2 Organization and Good Standing. Buyer is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Delaware and has full power, right and authority to conduct its business as it
is now being conducted, to own or use the properties and assets that it purports
to own or use. Buyer is duly qualified to do business and is in good standing as
a foreign limited liability company in each state or other jurisdiction in which
the nature and activities conducted by Buyer requires such qualification.

 

23



--------------------------------------------------------------------------------

4.3 Enforceability, Authority and No Conflict.

4.3.1 Enforceability and Authority. This Agreement and each Ancillary Agreement
to which Buyer is a party constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms, except
as the enforceability thereof may be limited by applicable bankruptcy,
insolvency or other similar laws affecting or relating to enforcement of
creditors’ rights generally or general principles of equity. Buyer has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and each Ancillary Agreement to which Buyer is a party and to perform
its obligations under this Agreement and each Ancillary Agreement to which Buyer
is a party. The execution, delivery and full performance by Buyer of this
Agreement and each Ancillary Agreement to which Buyer is a party, and the
consummation of the transactions contemplated by this Agreement and such
Ancillary Agreements, have been duly and validly authorized and approved by all
necessary action on the part of Buyer.

4.3.2 No Conflict. Except as set forth on Schedule 4.3.2, neither the execution
and delivery by Buyer of this Agreement or any Ancillary Agreement to which
Buyer is a party nor the consummation or performance of any of the transactions
contemplated hereby or thereby will, directly or indirectly (with or without
notice or lapse of time):

 

  (1) Conflict with, breach or violate the Governing Documents of Buyer or any
resolution adopted by the members or managers of Buyer;

 

  (2) Conflict with, breach, violate or give any Governmental Authority or other
Person the right to challenge any of the transactions contemplated by this
Agreement or the Ancillary Agreements under any Law or any Order to which Buyer
or any of its assets may be subject; or

 

  (3) Prevent the Closing or Buyer’s performance of this Agreement or any other
Ancillary Agreement to which Buyer is a party.

4.4 Third Party Consents. Schedule 4.4 describes all authorizations, consents,
waivers and approvals of any Person or Governmental Authority necessary in
connection with the execution and delivery of this Agreement or the Ancillary
Agreements by Buyer and the Buyer’s consummation and performance of the
transactions contemplated by this Agreement or the Ancillary Agreements.

4.5 Litigation and Orders. There are no Claims or Orders pending or, to Buyer’s
Knowledge, threatened against or otherwise related to Buyer, which may impair
the ability of Buyer to perform this Agreement, the Ancillary Agreements or any
other agreement to be entered into at the Closing or which questions the
validity or propriety of this Agreement, the Ancillary Agreements, or any such
other agreement or of any action taken under this Agreement, the Ancillary
Agreements, or any such other agreement in connection with this Agreement.

4.6 Due Diligence. Buyer believes in good faith that it is capable of satisfying
its obligations under this Agreement and the other agreements, instruments and
documents contemplated by this Agreement or the Ancillary Agreements, and is
capable of consummating these transactions. The Selling Parties have provided
Buyer with such access to the personnel, properties, premises and, to the
records of each Selling Party. In negotiating and entering into this Agreement
and agreeing to consummate the transactions contemplated by this Agreement,
Buyer has relied solely upon its own investigation and the

 

24



--------------------------------------------------------------------------------

express representations and warranties of the Selling Parties set forth in
Article 3 or in any Ancillary Agreement, and neither Selling Party nor any of
their respective officers, directors, shareholders, employees, Affiliates,
agents or other Representatives has made any representation or warranty as to
the Selling Parties, the Purchased Assets, this Agreement, the Ancillary
Agreements or the Project, except as expressly set forth in this Agreement or in
any Ancillary Agreement. To the fullest extent permitted by Law, none of Selling
Party’s officers, directors, shareholders, employees, Affiliates, agents or
other Representatives will have any liability to Buyer for any information made
available to, or statements made to, Buyer (or any of Buyer’s agents, officers,
directors, employees, Affiliates or other Representatives), except as otherwise
expressly set forth in this Agreement or in any Ancillary Agreement.

4.7 Availability of Funds. Buyer has sufficient funds available to pay the Cash
Purchase Price in immediately available funds at the Closing to consummate the
transactions contemplated by this Agreement.

4.8 No Commissions. No commissions or brokers’ or finders’ fees are payable by,
through or on account of any acts of Buyer or its Representatives in connection
with this Agreement or the transactions contemplated by this Agreement.

4.9 No Buyer Material Adverse Effect. Except as set forth in Schedule 4.9 and
except as may otherwise be consented to by RPC between the Execution Date and
the Effective Time, since June 9, 2010, Buyer has not suffered a Buyer Material
Adverse Effect.

4.10 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 4 OR IN ANY
ANCILLARY AGREEMENT, BUYER HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATION OR
WARRANTY OF ANY NATURE, AND SELLER AND RPC BY THIS AGREEMENT EXPRESSLY
ACKNOWLEDGE THAT NO SUCH OTHER REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE BY
BUYER OR RELIED UPON BY SELLER OR RPC. BUYER IS NOT LIABLE OR BOUND IN ANY
MANNER BY ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, PROMISES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS MADE OR FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT BUYER,
UNLESS THE WARRANTIES, GUARANTIES, PROMISES, STATEMENTS, REPRESENTATIONS OR
INFORMATION ARE EXPRESSLY AND SPECIFICALLY SET FORTH IN THIS ARTICLE 4 OR IN ANY
ANCILLARY AGREEMENT.

ARTICLE 5

COVENANTS

5.1 Conduct of Business. Except as otherwise contemplated by this Agreement, as
required by Law or as may be approved by Buyer, during the period from the
Execution Date to the earlier of the Effective Time or the termination of this
Agreement in accordance with Article 8, Seller and RPC, each on its own behalf,
will operate the Project and maintain the Purchased Assets it owns, in each case
in the Ordinary Course of Business, consistent with Prudent Industry Practice,
in accordance with Laws and Environmental Permits, and will not, without Buyer’s
consent:

 

  (1)

Sell or transfer any of the Purchased Assets other than Inventory comprising a
part of the Purchased Assets and then only with respect to such Inventory if
such sale or transfer is in the Ordinary Course of Business, provided, however,
the

 

25



--------------------------------------------------------------------------------

 

Selling Parties may, without Buyer’s consent but with prior notice to Buyer,
convey or otherwise cause the Purchased Assets owned by Seller to be
transferred, by written instruments of transfer, to RPC and upon such transfer,
RPC will assume and perform Seller’s obligations under this Agreement with
respect to such Purchased Assets;

 

  (2) Amend, modify, cancel, or waive any rights under or grant any consent
relating to any Assumed Contracts, Transferable Permits or Transferable
Environmental Permits, except in each case as specifically provided in this
Agreement, or enter into any material contract that extends beyond the Effective
Time relating to the Purchased Assets or the Project;

 

  (3) Incur any material obligations or Liabilities not in existence on the
Execution Date that will become an Assumed Liability or otherwise become the
obligation of Buyer in connection with the acquisition of the Purchased Assets;

 

  (4) Permit, allow, or suffer any Purchased Asset to be subjected to any Liens
other than Permitted Liens or Liens that will otherwise be discharged prior to
or at the Closing;

 

  (5) Grant, issue or give any Person any rights or options with respect to the
Purchased Assets;

 

  (6) Settle any Tax claims, make or change any Tax elections or file any
amended Tax Returns if such action would increase the Tax liability of the
Buyer;

 

  (7) Take any affirmative action, or fail to take any reasonable action, as a
result of which any of the events or changes listed in Section 3.10 is likely to
occur; or

 

  (8) Enter into any written or oral agreement or obligation to do any of the
foregoing.

5.2 Consents, Approvals and Contacts.

5.2.1 HSR Act. The Parties will each file or cause to be filed with the Federal
Trade Commission and the United States Department of Justice, Antitrust Division
any notifications required to be filed under the HSR Act with respect to the
transactions contemplated by this Agreement. The Parties will consult and
cooperate with each other as to the appropriate time of filing such
notifications and will (a) make any such required filings at the agreed upon
time (but in no event later than 45 days after the Execution Date), (b) respond
promptly to any requests for additional information made by either of such
agencies, and (c) use their commercially reasonable efforts to cause the waiting
periods under the HSR Act to terminate or expire at the earliest possible date
after the date of such filings. As used in the Section 5.2.1, “commercially
reasonable efforts” shall not include the willingness of the Selling Parties or
the Buyer to accept an Order (1) agreeing to the divestiture, or the holding
separate, of any assets of Selling Parties or Buyer or (2) that restricts,
limits or impairs in any material way the business of Buyer or either Selling
Party or any of their Affiliates. The Buyer and the Selling Parties shall work
together in good faith to direct and shall afford each other a reasonable
opportunity to participate in any proceedings or negotiations with any
Governmental Authority relating to any of the foregoing, provided that the Buyer
and the Selling Parties shall not knowingly take any action or fail to take any
action that, individually or in the aggregate, adversely affects such
proceedings or negotiations.

 

26



--------------------------------------------------------------------------------

5.2.2 Other Required Regulatory Approvals. Without limiting Section 5.2.1, each
Selling Party and Buyer will cooperate with each other and use commercially
reasonable efforts to (a) promptly prepare and file all necessary applications,
notices, petitions, and filings, and execute all agreements and documents to the
extent required by Law or Order for consummation of the transactions
contemplated by this Agreement (including all Required Regulatory Approvals,
except for the matters covered by Section 5.2.1, which will be governed by that
Section), (b) obtain the transfer to Buyer of all Transferable Permits and
Transferable Environmental Permits, and the reissuance to Buyer of all Permits
that are not Transferable Permits and all Environmental Permits that are not
Transferable Environmental Permits, (c) obtain the consents, approvals, and
authorizations of all Governmental Authorities to the extent required by Law or
Order for consummation of the transactions contemplated by this Agreement
(including all Required Regulatory Approvals, except for the matters covered by
Section 5.2.1, which will be governed by that Section), and (d) obtain all
consents, approvals, and authorizations of all other Persons to the extent
necessary to consummate the transactions contemplated by this Agreement as
required by the terms of any note, bond, mortgage, indenture, deed of trust,
license, franchise, permit, concession, Contract, lease, or other instrument to
which a Selling Party or Buyer is a party or by which either of them is bound.
Each Selling Party and Buyer each will have the right to review in advance all
characterizations of the information relating to it or the transactions
contemplated by this Agreement which appear in any filing made by the other in
connection with the transactions contemplated by this Agreement.

5.2.3 Governmental Authority Contacts. Except (i) as expressly provided in
Section 5.2.1, (ii) as permitted in this Section 5.2.3, or (iii) with respect to
any communications by Buyer pertaining to a Buyer Required Regulatory Approval
(subject to the restrictions contained in Section 5.14.1) or by either Selling
Party pertaining to a Seller Required Regulatory Approval, neither Party will on
an ex parte basis initiate, directly or indirectly, any communications,
meetings, or other contacts with any Governmental Authority in connection with
the transactions contemplated by this Agreement without in each case the prior
consent of the other Party. Except as expressly provided in Section 5.2.1, or in
connection with any communications, meetings, or other contacts, formal or
informal, oral or written, with any Governmental Authority in connection with
the transactions contemplated by this Agreement or any Required Regulatory
Approval or any matters otherwise covered by Section 5.2.2, each Party will
exercise commercially reasonable efforts to (a) inform the other in advance of
any communication, meeting, or other contact which that Party proposes or
intends to make, including the subject matter, contents, intended agenda, and
other aspects of transactions contemplated by this Agreement, (b) consult and
cooperate with the other Party and take into account the comments of such other
Party, (c) arrange for Representatives of the other Party to participate to the
extent reasonably possible, and (d) notify the other Party of any substantive
oral or written communications with any Governmental Authority relating to any
of the foregoing. Each Party further agrees to provide copies of all written
communications with any Governmental Authority in connection with any Required
Regulatory Approval. Nothing in this Section 5.2.3 is intended to or will
restrict any communication or other action by the Selling Parties in connection
with the Purchased Assets in the Ordinary Course of Business, or by Buyer in the
Ordinary Course of Business, so long as those communications and actions do not
relate to this Agreement, the Ancillary Agreements, the transactions
contemplated in this Agreement, or (in Buyer’s case) the Purchased Assets. For
the avoidance of doubt, neither Party, nor their respective affiliates nor any
other Person at the request or on behalf of a Party shall, without the prior
consent of the other Party, initiate, directly or indirectly, any
communications, meetings or other contacts, formal or informal, with any
Governmental Authority regarding the applicability of sales tax in the State of
Maine to the transactions contemplated by this Agreement or the Ancillary
Agreements.

 

27



--------------------------------------------------------------------------------

5.2.4 Regulatory Matters. Buyer and the Selling Parties will take all
commercially reasonably necessary steps to avoid or eliminate every impediment
under any applicable Law that is asserted by any Governmental Authority with
respect to the transactions contemplated by this Agreement so as to enable the
consummation of those transactions to occur as expeditiously as possible, but
neither Buyer nor any Selling Party nor any of their respective Affiliates will
be under any obligation to enter into negotiations, provide information, make
proposals, enter into or perform agreements or submit to Orders, or, pursuant to
any such agreement or Order or otherwise, sell or otherwise dispose of, or hold
separate (through the establishment of a trust or otherwise), particular assets
or categories of assets of Buyer, either Selling Party or any of their
respective Affiliates, including any of the Purchased Assets.

5.3 Access and Confidential Information.

5.3.1 Pre-Closing Access. Subject to Section 5.14.1, between the Execution Date
and the Effective Time, each Selling Party will, during ordinary business hours
and upon reasonable notice, (a) give Buyer and Buyer’s Representatives
reasonable access to the Purchased Assets, including on-site technical and
engineering data, to which Buyer is not denied access by Law and to which the
Selling Party has the right to grant access without the consent of any other
Person (and where consent of another Person is required, subject to any terms
and conditions imposed by that other Person), (b) permit Buyer to make such
inspections of the Purchased Assets as Buyer may reasonably request on
reasonable advance notice to each Selling Party, so long as Buyer’s access does
not unreasonably interfere with any of Seller’s or RPC’s operations, (c) furnish
Buyer with such financial and operating data and other information with respect
to the Purchased Assets as Buyer may from time to time reasonably request, and
(d) furnish Buyer with a copy of each material report, schedule, or other
document principally relating to the Purchased Assets filed by Seller or RPC
with, or received by Seller or RPC from, any Governmental Authority. Any such
investigation will be conducted in such a manner as not to interfere
unreasonably with the operation of the Project or any other Person, and Buyer
will indemnify and hold harmless the Seller Group (separate and apart from
Buyer’s obligations in Article 9 and without regard to any basket, cap or other
conditions or limitations contained in Article 9) from and against any
Liabilities caused by any action of Buyer or Buyer’s Representatives or
Affiliates while present on any of the Purchased Assets or other premises to
which Buyer is granted access under this Agreement (including restoring the
premises to substantially the same condition as prior to the investigation).
Neither Selling Party will be required to take any action which would constitute
a waiver of the attorney-client privilege, and neither Selling Party need supply
Buyer with any information which such Selling Party is under a contractual or
other legal obligation not to supply, but a Selling Party will provide Buyer
with a description of the information withheld and the basis for withholding
that information to the fullest extent possible without causing a waiver of the
attorney-client privilege or a violation of a contractual or legal obligation.
Notwithstanding anything in this Section 5.3 to the contrary, Buyer will not
have access to personnel and medical records that could, in either Selling
Party’s good faith judgment, subject either Selling Party or its Affiliates to
risk of liability or otherwise violate the Health Insurance Portability and
Accountability Act of 1996, as amended.

5.3.2 Confidential Information. Unless and until the transactions contemplated
by this Agreement have been consummated, Buyer will, and will cause its
Affiliates and Buyer’s Representatives to, hold in strict confidence and not use
or disclose to any other Person any Confidential Information, except as and to
the extent specifically authorized in the Confidentiality Agreement. If the
transactions contemplated by this Agreement are consummated, (a) the Selling
Parties will, and will cause their respective employees, officers, directors and
Affiliates to, keep confidential all information (whether written or otherwise)
concerning the Purchased Assets and Buyer’s business (“Buyer Confidential
Information”) and will refrain from using any of the Buyer Confidential
Information and shall not disclose Buyer Confidential Information to any third
party except on behalf of the Buyer and its Affiliates and as necessary to
prepare and file Tax Returns, and (b) the Confidentiality Agreement will no
longer

 

28



--------------------------------------------------------------------------------

apply to Buyer Confidential Information but will continue in full force and
effect with respect to all other Confidential Information of either Selling
Party or its Affiliates. If the Selling Parties are required to disclose Buyer
Confidential Information to comply with any applicable Law (other than as
necessary to prepare and file Tax Returns), to the extent allowed by applicable
Law, prior to that disclosure, the Selling Parties must give the Buyer prompt
notice of the requirement or request for disclosure and, to the extent the
Selling Parties’ or their Affiliates’ legal rights are not prejudiced thereby or
the Selling Parties’ or their Affiliates’ legal obligations are not impeded
thereby, use reasonable efforts to secure or cooperate with the Buyer, in each
case at Buyer’s request and expense, in securing a protective Order or other
arrangement to limit disclosure of Buyer Confidential Information only to
parties agreeing to be bound by the terms of the protective Order or other
arrangement. The Selling Parties’ obligations of confidentiality and restriction
on use in this Section 5.3.2 do not apply to any Buyer Confidential Information
that (1) was in the public domain prior to the Execution Date or subsequently
came into the public domain through no fault of the Selling Parties, or (2) was
lawfully received by either Selling Party from a third party for which either
Selling Party had no reason to know was restricted from disclosing the Buyer
Confidential Information, or (3) is independently developed by either Selling
Party without reference to the Buyer Confidential Information.

5.3.3 Post-Closing Access. For seven years after the Effective Time, each Party
and its Representatives will have reasonable access to all of the books and
records relating to the Purchased Assets in the possession of the other Party to
the extent that access may reasonably be required in connection with the Assumed
Liabilities or the Excluded Liabilities or other matters relating to or affected
by the operation of the Purchased Assets. Such access will be afforded during
normal business hours upon reasonable advance written notice to the Party in
possession of the books and records in question, but (a) any review of books and
records will be conducted in such a manner as not to interfere unreasonably with
the operation of the business of any Party or its Affiliates, (b) no Party will
be required to take any action which would constitute a waiver of the
attorney-client privilege or a violation of applicable Law, (c) no Party need
supply any information which that Party is under a contractual or other legal
obligation to keep confidential or not to supply or disclose, and (d) if
appropriate or desirable, access under this Section 5.3.3 may be augmented
subject to a mutually-agreeable written confidentially arrangement that becomes
effective post-Closing. A Party validly exercising its rights of access under
this Section 5.3.3 will do so solely at its own cost and, in addition, will
reimburse the Party against whom the right is validly exercised for reasonable
out-of-pocket costs incurred in satisfying requests for information, including
costs for copying, non-incidental labor and travel. If the Party in possession
of books and records desires to dispose of any of those books and records prior
to the expiration of the seven-year period following the Effective Time, that
Party will, prior to disposition, give the other Party a reasonable opportunity
at the other Party’s expense to segregate and take possession of those books and
records.

5.4 Expenses. Except to the extent specifically provided in this Agreement, and
irrespective of whether the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement will be borne by the Party
incurring those costs and expenses, including specifically: (a) each Party will
pay its own filing fee associated with its own HSR approval, if any, and (b) all
filing, recording, transfer or other fees or charges of any nature payable
pursuant to any Law or any Order in connection with the sale, transfer, and
assignment of the Purchased Assets and the Assumed Liabilities, if any, will,
except to the extent provided in Section 5.7, be borne by Buyer.

5.5 Efforts to Complete the Transactions. Subject to the terms and conditions of
this Agreement, each Party will use commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper, or advisable to consummate and make effective the
transactions contemplated by this Agreement, including negotiating in good faith
the form

 

29



--------------------------------------------------------------------------------

and substance of each Ancillary Agreement and using commercially reasonable
efforts to obtain satisfaction of the conditions precedent to each Party’s
obligations under this Agreement within its reasonable control. Neither Party
will, without the prior consent of the other Party, take any action which would
reasonably be expected to prevent or materially impede, interfere with or delay
the transactions contemplated by this Agreement.

5.6 Publicity. Neither Buyer nor the Selling Parties will, without the prior
consent of the other Party, make any public disclosure (by means of public
announcement, press release or otherwise) concerning the subject matter of this
Agreement or any of the transactions contemplated by this Agreement, unless
otherwise required by Law. Any public disclosure is subject to Section 5.3.2.

5.7 Tax Matters.

5.7.1 Taxes. All state and local sales and use Taxes incurred in connection with
this Agreement and the transactions contemplated by this Agreement, if any, will
be paid one half by the Selling Parties and one half by Buyer. All other Real
Property transfer, state and local documentary, stamp and registration Taxes
incurred in connection with this Agreement and the transactions contemplated by
this Agreement, if any, will be paid one-half by Buyer and one-half by the
Selling Parties, including transfer taxes related to the conveyance of the Real
Property. Buyer and each Selling Party will prepare at their own expense and
file, to the extent required by Law, all necessary Tax Returns and other
documentation with respect to all such transfer or sales and use Taxes. Neither
Buyer nor any Selling Party will take any position on any Tax Return, including
any amendment or refund claim, or before any Tax authority that is inconsistent
with the application of the occasional sale exemption provided to the
transactions contemplated by this Agreement, without the express written consent
of RPC. Any refund of sales and use Tax described in this Section 5.7.1 will be
shared one half by the Selling Parties and one half by Buyer. Buyer will
promptly pay to that Selling Party one half of the amount of any such refund
(including any credit which reduces the amount of Taxes Buyer would otherwise
owe) promptly upon receipt or when such credit is issued.

5.7.2 Tax Returns. Each Selling Party will be responsible for the preparation
and timely filing of any Tax Returns reflecting any Taxes payable by such
Selling Party (including any federal, state or local income and franchise Taxes
imposed on the Selling Parties or their Affiliates in connection with this
Agreement and the transactions contemplated by this Agreement) and the timely
payment of any Taxes shown to be due on such returns. Buyer will be responsible
for the preparation and timely filing of any Tax Returns reflecting any Taxes
payable by Buyer and the timely payment of any Taxes shown to be due on such
returns. Any Tax Return that reflects Taxes to be prorated in accordance with
Section 2.7 will be subject to the approval of the Party not preparing the Tax
Return. Each Party will make any such Tax Return prepared by it available for
the other Party’s review and approval no later than twenty (20) Business Days
prior to the due date for filing such Tax Return. Within fifteen (15) Business
Days after receipt of such Tax Return, the approving Party will pay to the Party
preparing the Tax Return the amount of such prorated Taxes shown as due on such
approved Tax Return for which the approving Party is responsible under
Section 2.7.

5.7.3 Cooperation and Assistance. Buyer and the Selling Parties will provide
each other with such assistance as may reasonably be requested by the other
Party in connection with the preparation of any Tax Return, any audit or other
examination by any taxing authority, or any judicial or administrative
proceedings relating to liability for Taxes, and each Party will retain and
provide the other with any records or information which may be relevant to such
return, audit or examination or proceedings. Any information obtained pursuant
to this Section 5.7.3 or pursuant to any other Section of this Agreement
providing for the sharing of information in connection with the preparation of,
or the review of, any Tax Return or other schedule relating to Taxes will be
kept confidential in accordance with Section 5.3.2. The terms and conditions of
this Section 5.7 will survive the Closing.

 

30



--------------------------------------------------------------------------------

5.7.4 Claims and Disputes. Each Party will timely notify the other Party of any
Tax examination, refund claim, dispute, or proceeding involving Taxes subject to
Section 2.7 or 5.7.1 and allow the other Party to participate in the resolution
of that action (at each Party’s own expense) and will not settle such action
without the other Party’s consent. Each Party will timely notify the other Party
of any Tax examination, refund, claim, dispute, or proceeding involving Taxes
relating to the allocation of Purchase Price provided for in Section 2.8, but in
no event will Buyer have access to any federal, state or local income Tax
Returns of the Selling Parties or their Affiliates.

5.7.5 Tax Clearance Certificates and Cooperation. Buyer and each Selling Party
on behalf of itself, will upon request use commercially reasonable efforts to
obtain any certificate or other document from any Governmental Authority as may
be necessary to mitigate, reduce, or eliminate any Tax that could be imposed on
the Purchased Assets (including Taxes imposed on the transactions contemplated
by this Agreement or by way of successor liability).

5.8 Notice of Changes.

5.8.1 By the Selling Parties. From the Execution Date to the Closing Date, the
Selling Parties will promptly notify Buyer of (i) any Seller Material Adverse
Effect, (ii) the institution of or, to the Selling Parties’ Knowledge, threat of
institution of, any Claim against either Selling Party or any of the Purchased
Assets that could reasonably be expected to have a Seller Material Adverse
Effect, or (iii) any breach of this Agreement by a Selling Party.

5.8.2 By Buyer. From the Execution Date to the Closing Date, Buyer will promptly
notify the Selling Parties of (i) any Buyer Material Adverse Effect, (ii) the
institution of or, to the Buyer’s Knowledge, threat of institution of, any Claim
against the Buyer that could reasonably be expected to have a Buyer Material
Adverse Effect, or (iii) any breach of this Agreement by Buyer.

5.9 Updates to Schedules and Exhibits. From the Execution Date to the Closing
Date, if the Party responsible for a Schedule or Exhibit becomes aware of any
fact or condition that requires a change to that Schedule or Exhibit or any
information that should have been, but was not, included in that Schedule or
Exhibit, the responsible Party will promptly so notify the other Party and
provide an updated Schedule or Exhibit reflecting the correct information. The
receiving Party may, as its sole remedy, terminate this Agreement by notice to
the responsible Party within 15 Business Days after receiving the updated
Schedule or Exhibit if any of the Closing conditions of the updating Party under
Article 6 could not be satisfied absent such update. If the Party receiving an
updated Schedule or Exhibit does not timely terminate this Agreement as provided
in this Section 5.9, the updated Schedule or Exhibit will replace the original
Schedule or Exhibit and become part of this Agreement.

5.10 Interconnection Agreement. The Project is interconnected to CMP’s
transmission system pursuant to an interconnection agreement, dated January 1,
2006, a copy of which has been provided to Buyer (“Interconnection Agreement”).
Buyer and RPC will work cooperatively to seek the consents required for the
assignment of the Interconnection Agreement from NewPage Corporation to Buyer,
effective as of the Effective Time, pursuant to an instrument in form and
substance reasonably satisfactory to RPC, Buyer and the other parties whose
consent is required, and otherwise approved by the Independent System
Operator–New England (“Interconnection Agreement Assignment”). The terms of the
Interconnection Agreement Assignment are set forth on Exhibit 5.10.

 

31



--------------------------------------------------------------------------------

5.11 Further Agreements. Each Selling Party will promptly forward to Buyer
(properly endorsed for deposit by Buyer) any checks or other funds such Selling
Party receives on account of or in respect of the Purchased Assets on or after
the Effective Time, other than checks or funds that are Excluded Assets. Buyer
will promptly forward to the appropriate Selling Party (properly endorsed for
deposit by such Selling Party) any checks or other funds Buyer receives on
account of or in respect of the Excluded Assets on or after the Effective Time.
Each Party will undertake commercially reasonable efforts to ensure that third
parties direct mail and other communications to the proper Party after the
Effective Time. Following the Closing, each Party will execute and deliver such
documents and take such actions as the other Party may reasonably request from
time to time in order to give effect to the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, the Selling Parties
hereby agree to take all reasonable actions as may be requested by Buyer from
time to time (without obligation by the Selling Parties to pay any money or
assume or incur any liability) to cure all Title Defects.

5.12 Real Estate.

5.12.1 Title Commitment and Survey. Prior to or as soon as practicable after the
Execution Date, (a) Buyer will obtain a current title insurance commitment for
the Real Property (“Title Commitment”) issued by the Title Company, together
with copies of documents referred to in the Title Commitment, and (b) RPC will
deliver to Buyer a current survey (the “Survey”) of the Real Property (as
separate from the Excluded Real Property) that (i) (A) meets the 2011 Minimum
Detail Requirements For ALTA/ACSM Land Title Surveys of the Real Property to the
extent reasonably required by the Title Company to remove from, or reasonably
limit in, Buyer’s Title Policy the so-called survey exception to those items
shown on an accurate survey, (B) depicts the plottable items affecting the Real
Property as set forth on the Title Commitment, (C) excludes the depiction of any
wires, pipes or other similar lines that are above ground level, (D) excludes
the Additional Survey Work, and (E) is otherwise reasonably satisfactory to
Buyer (“Minimum Survey Requirements”); and (ii) includes any other additional
items reasonably requested by Buyer, including the depiction of any wires, pipes
or other similar lines that are above ground level (collectively, “Additional
Survey Work”).

5.12.2 Title Defects. Within 15 Business Days after Buyer receives both of the
Title Commitment and the Survey (or any update to the Title Commitment or
Survey), Buyer will notify RPC of any matter disclosed in or on that document
(and in the case of an update, not disclosed in or on the prior version of that
document) that Buyer reasonably considers to be a Title Defect, describing the
nature of the Title Defect in reasonable detail (a “Defect Notice”). Any matter
disclosed in the Title Commitment or on a Survey or in any update to either
document as to which Buyer does not provide a timely Defect Notice will be
deemed a Permitted Lien. Any monetary Lien arising by, through or under third
parties (whether senior or junior) encumbering easements located outside the
Real Property that benefit the Purchased Assets will be deemed a Permitted Lien
and will not be deemed to be a Title Defect. Within 10 Business Days after
receipt of a Defect Notice, RPC will notify Buyer as to whether RPC undertakes
to cure the Title Defects described in the Defect Notice, in which case RPC will
have until the Closing Date to cure those Title Defects.

5.12.3 Remedies. If RPC fails to timely notify Buyer of its intent to cure a
Title Defect described in a timely Defect Notice, or if having so notified Buyer
RPC fails to cure the Title Defect prior to the Closing Date, then Buyer may, as
Buyer’s sole remedy, terminate this Agreement by notice to the Selling Parties
within 10 Business Days after the date RPC’s cure notice was due (if no cure
notice was timely given) or on the Closing Date (if the cure is not completed by
the Closing Date). Otherwise, Buyer will be deemed to have accepted title to the
Real Property subject to the uncured Title Defect and the uncured Title Defect
will be deemed a Permitted Lien.

 

32



--------------------------------------------------------------------------------

5.12.4 Title Policy. Buyer will obtain from the Title Company an ALTA 2006
Owner’s Title Insurance Policy based on the Title Commitment, insuring Buyer’s
title to the Real Property as of the Effective Time in an amount not less than
the amount of the Purchase Price allocated to the Real Property and subject only
to the Permitted Liens (“Title Policy”).

5.12.5 Subdivision. RPC will use commercially reasonable efforts to obtain, and
Buyer will cooperate with RPC in obtaining, from the appropriate Governmental
Authorities any necessary approval for the subdivision of the Real Property from
any other lands owned by RPC and not included in the Purchased Assets (“Excluded
Real Property”) that may be necessary to convey the Real Property to Buyer
(“Subdivision”).

5.12.6 Costs. RPC will pay for the cost of the Minimum Survey Requirements and
costs associated with the Subdivision pursuant to Section 5.12.5. Buyer will pay
for the cost of the Title Commitment, the premium for Title Policy and all
endorsements to the Title Policy, and any Additional Survey Work requested by
Buyer.

5.12.7 Reciprocal Easement Agreement. RPC and Buyer will at the Closing enter
into a Reciprocal Easement Agreement granting and reserving easements that will
benefit RPC for the operation of its manufacturing facilities and Buyer for the
operation of the Purchased Assets. The Reciprocal Easement Agreement will be a
Permitted Lien and will be included in the Title Policy as an insured
appurtenance to the Owned Real Property.

5.13 Casualty.

5.13.1 Estimated Restoration Cost. If any Purchased Assets are damaged or
destroyed after the Execution Date but prior to the Effective Time through no
fault of Buyer or its Representatives, the Selling Parties will promptly so
notify Buyer and, as soon as practicable, provide from a nationally recognized
engineering firm with experience in biomass cogeneration projects that is
reasonably acceptable to the Selling Parties and Buyer (a) an estimated cost of,
and reasonable construction schedule for, restoring the damaged or destroyed
assets to a condition reasonably comparable to their condition immediately prior
to the loss, and (b) the anticipated impact of the loss, before and after
repair, on Buyer’s Intended Use.

5.13.2 Effect of Casualty Loss. The Selling Parties will bear the risk of loss
or damage to the Purchased Assets resulting from fire, theft or other casualty
(except reasonable wear and tear or any casualty caused by Buyer or any of its
Representatives) that occurs after Execution Date and prior to the Effective
Time. If any such loss or damage (i) is so substantial as to prevent normal
operation of any portion of the Project or would otherwise materially impact the
Buyer’s Intended Use, or (ii) if the estimated restoration costs exceed
$500,000, the Buyer and the Selling Parties shall negotiate in good faith to
resolve the actions required to be taken, if any, in connection with any such
loss or damage. If a resolution acceptable to each of the Buyer and the Selling
Parties cannot be reached within thirty (30) days after receipt of notice from
the Selling Parties as required by Section 5.13.1, each of the Buyer and the
Selling Parties shall have the right, in their sole discretion, to terminate
this Agreement. If a negotiation notice is not timely given or if a notice of
termination is not timely given, this Agreement will continue in effect and the
Selling Parties will complete the restoration in accordance with the estimate.
Unless the Parties otherwise agree, Buyer will have no right or interest in any
insurance proceeds that either Selling Party may receive or be entitled to
receive as a result of any casualty loss or damage under insurance policies held
by or on behalf of either Selling Party.

 

33



--------------------------------------------------------------------------------

5.14 Environmental Matters.

5.14.1 Pre-Closing. Except as otherwise contemplated by this Agreement or as may
be approved by the Selling Parties in their sole discretion, from the Execution
Date to the earlier of the Effective Time or the termination of this Agreement
in accordance with Article 8, neither Buyer nor any of its Affiliates or
Representatives may undertake or cause to be undertaken any Restricted Activity.
Any investigation of Historical Environmental Liabilities, Indemnifiable
Environmental Liabilities or Environmental Conditions by or on behalf of Buyer
will not be considered a Restricted Activity if it is limited to visual
inspections and site visits commonly included in the scope of a Phase 1 Level
Environmental Inspection. If a Governmental Authority initiates any
communication (written, electronic or verbal) with Buyer (or any of its
Affiliates or Representatives, all of whom will be instructed as follows) prior
to the Effective Time, Buyer will refrain from responding and immediately refer
the communication to RPC for response.

5.14.2 Post-Closing.

5.14.2.1 Restricted Activity. Except as specifically authorized in this
Section 5.14.2, neither Buyer nor any of its Affiliates or Representatives nor
any of Buyer’s or its Affiliates’ successors or assigns, may conduct or cause or
permit any other Person to conduct any of the following activities (each, a
“Restricted Activity”):

(i) From and after the Effective Time and on or before May 2, 2013, and except
to the extent such activities are conducted in connection with a Permitted
Activity (1) any activity that would materially disturb the subsurface of any
portion of the Real Property, (2) any surface sampling or analysis or any
subsurface sampling, analysis or investigation on or about or with respect to
the Real Property, or (3) any communication with a Governmental Authority by or
on behalf of Buyer or any of its Affiliates after the Closing Date relating to
Historical Environmental Liabilities or Indemnifiable Environmental Liabilities;
and

(ii) From and after the Effective Time and solely with respect to that portion
of the Real Property shown on Exhibit 5.14.2(A) and except to the extent such
activities are conducted in connection with a Permitted Activity (1) any
activity that would materially disturb the subsurface of that portion of the
Real Property, (2) any surface sampling or analysis or any subsurface sampling,
analysis or investigation on or about or with respect to that portion of the
Real Property, or (3) any communication with a Governmental Authority by or on
behalf of Buyer or any of its Affiliates after the Closing Date relating to the
Environmental Condition described in Exhibit 1.1(F); and

(iii) From and after the Effective Time and solely with respect to that portion
of the Real Property shown on Exhibit 5.14.2(B) and except to the extent such
activities are conducted in connection with a Permitted Activity (1) any
groundwater sampling or testing on that portion of the Real Property, or (2) any
communication with a Governmental Authority by or on behalf of Buyer or any of
its Affiliates after the Closing Date relating to the Environmental Condition
described in Exhibit 1.1(F).

5.14.2.2 Permitted Activity. A “Permitted Activity” means any activity that
(i) occurs in the Ordinary Course of Business to the extent the proposed
activity does not occur as a result of an expansion of the Project or a change
in the use of the Purchased Assets from a cogeneration facility to an alternate
use or due diligence conducted by a future purchaser or financing source;
(ii) is consistent with the activities conducted under a Phase 1 Level
Environmental Inspection; (iii) is required by an Environmental Law or in
response to an unsolicited request of a Governmental Authority; (iv) is
conducted by Buyer in connection with repairs, modifications, maintenance or
construction activities

 

34



--------------------------------------------------------------------------------

related to the Purchased Assets that are conducted consistent with Prudent
Industry Practices and provided such construction activities do not result in an
expansion of the Project or a change in the use of the Purchased Assets from a
cogeneration facility to an alternate use, or (v) is in connection with the
proposed improvements to the Purchased Assets as outlined on Schedule 5.14.2.2.
After the Effective Time, if the Buyer or any of its Affiliates or
Representatives desires to conduct a Restricted Activity or cause or permit a
Restricted Activity to be conducted, Buyer shall in each instance provide RPC
prior written notice specifying the nature and reason for the proposed
Restricted Activity. If RPC reasonably determines that the proposed Restricted
Activity would be likely to materially adversely impact RPC’s business or
manufacturing facilities, RPC may so notify Buyer within 10 Business Days after
RPC’s receipt of Buyer’s notice, and the Parties will work together in good
faith to identify and implement a commercially reasonable alternative. If
despite their best good faith efforts the Parties are unable to identify a
commercially reasonable alternative within 30 Business days after RPC’s notice,
the proposed activity will remain a Restricted Activity. If RPC fails to timely
object to a proposed activity that otherwise complies with the foregoing
requirements, RPC will be deemed to have consented to the activity as proposed
and it will be deemed a Permitted Activity. Buyer will conduct Permitted
Activities in a commercially reasonable manner so as to minimize any adverse
impact on RPC’s business and manufacturing facilities. Any communications
regarding the matters in this Section 5.14.2 will be made without prejudice and
will be treated as confidential settlement discussions that may not be used as
evidence in any litigation, administrative proceeding, arbitration or other
dispute (other than a dispute involving compliance with this Section 5.14.2).

5.15 Separation. RPC will work in good faith to complete electrical and physical
separation of the Project and its associated facilities and equipment from RPC’s
manufacturing facilities and equipment and utility assets, in the manner more
fully described in Exhibit 5.15, as soon as practicable after the Closing. Buyer
will cooperate with and assist RPC in good faith in the design and
implementation of the separation. The separation will consist of tasks to be
completed by the Selling Parties and by Buyer, as described in Exhibit 5.15,
which will include the estimated total cost to complete separation at the
Project and the Party responsible for paying those costs. RPC and Buyer will
update Exhibit 5.15 at Closing to reflect any separation tasks that have been
completed as of the Closing and any resulting adjustment to the total cost to
complete separation of the Purchased Assets. Each Party will pay its own costs
for all separation work completed by such Party, which costs will include such
Party’s reasonable attorneys’ fees, consultant fees, staff salaries and other
indirect costs of the separation.

5.16 Conditions to Closing. Prior to the Closing, (a) each Selling Party will
promptly notify Buyer of any matter of which such Selling Party becomes aware
that would likely cause a failure of any of the conditions to Closing referenced
in Section 6.1, and (b) Buyer will promptly notify the Selling Parties of any
matter of which Buyer becomes aware that would likely cause a failure of any of
the conditions to Closing referenced in Section 6.2.

5.17 Governing Documents. Between the Execution Date and the Effective Time or
the termination of this Agreement, no Party may modify or amend their Governing
Documents in a way that could reasonably be expected to have a Buyer Material
Adverse Effect or a Seller Material Adverse Effect.

5.18 Other Transactions. Between the Execution Date and the Effective Time or
the earlier termination of this Agreement, Buyer and the Selling Parties will
deal exclusively and in good faith with each other regarding the transactions
contemplated by this Agreement. Between the Execution Date and the Effective
Time or the earlier termination of this Agreement, the Selling Parties may not
directly or indirectly solicit proposals or offers from any Person, participate
in discussions with any Person, provide non-public information to any Person, or
enter into a Contract with any Person in furtherance of an acquisition or
potential acquisition of the Purchased Assets, whether by asset sale, merger or
otherwise, by any Person other than Buyer.

 

35



--------------------------------------------------------------------------------

5.19 Project Employees. To the extent permitted by Law, RPC will provide to
Buyer information about permanent non-union and union personnel employed by RPC
who currently provide all or substantially all of their services in support of
the Project (a “Project Employee”) as Buyer may reasonably request, including
the names, job functions, current compensation and a compensation history from
January 1, 2009. To the extent permitted by Law, Buyer will condition any offer
of employment to a non-union Project Employee on a waiver by that Project
Employee of severance and other employment separation payments due from the
Selling Parties to that Project Employee and will give such Project Employee
credit for their accrued and unused vacation time with RPC.

5.20 Inventory Credit. Buyer will receive from RPC a one-time credit under the
Shared Services Agreement in an amount to be determined by the Parties prior to
the Closing Date, to be applied toward the purchase of shared Inventory
described in Exhibit 2.1(3)(B).

ARTICLE 6

CONDITIONS TO THE CLOSING

6.1 Conditions to the Obligations of Buyer. The obligations of Buyer to complete
the transactions contemplated by this Agreement at the Closing will be subject
to the fulfillment (or waiver by Buyer) on or prior to the Closing Date of the
following conditions:

 

  (1) All agreements and covenants required by this Agreement to be complied
with or performed by the Selling Parties at or prior to the Closing (i) that are
qualified as to materiality or a Seller Material Adverse Effect have been
complied with or performed in all respects; and (ii) that are not so qualified
have been complied with or performed in all material respects.

 

  (2) All representations and warranties of the Selling Parties in this
Agreement (i) that are qualified as to materiality or a Seller Material Adverse
Effect will be true and correct as of the Execution Date and as of the Effective
Time (or if a different time is expressly stated, as of that time) and (ii) that
are not so qualified will be true and correct in all material respects as of the
Execution Date and the Effective Time (or if a different time is expressly
stated, as of that time).

 

  (3) The Required Regulatory Approvals with respect to Buyer’s Intended Use of
the Purchased Assets have been obtained and become Final Orders. No terms or
conditions in addition to the Required Regulatory Approvals have been imposed in
connection with the Final Orders by any Governmental Authority that,
individually or in the aggregate, (a) would likely create a Buyer Material
Adverse Effect or a Seller Material Adverse Effect with respect to the Purchased
Assets, or (b) would subject Buyer or its Affiliates to any regulation or
oversight by any Governmental Authority post-Closing that is materially greater
than that experienced by the Selling Parties as of the Effective Time, but
expressly excluding any regulation or oversight by any Governmental Authority
that the Selling Parties are not subject to as of the Closing Date. Without
limiting the generality of the foregoing, the Subdivision has been completed and
approved by the applicable Governmental Authorities and the Real Property (as
excluded from the Excluded Real Property) shall comply with all applicable Laws
with respect to Buyer’s Intended Use, including shoreland zone requirements and
applicable zoning requirements.

 

36



--------------------------------------------------------------------------------

  (4) All third party consents and approvals required for completion of the
transactions contemplated by this Agreement have been obtained (including the
consents and approvals set forth in Schedule 3.4 and Schedule 4.4), other than
any consents or approvals that, if not obtained, would not, in the aggregate,
likely create a Buyer Material Adverse Effect or a Seller Material Adverse
Effect with respect to the Purchased Assets.

 

  (5) No Order prevents the consummation of any material aspect of the
transactions contemplated by this Agreement or any Ancillary Agreement (each
Party will use its commercially reasonable efforts to have any such Order
lifted) and no Law prohibits the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements.

 

  (6) Buyer has received those documents to be delivered to Buyer by the Selling
Parties in accordance with Section 7.3.

 

  (7) If the form of any Ancillary Agreement (including any schedules and
exhibits to that Ancillary Agreement) is not attached in final form as an
Exhibit on the Execution Date and is not subsequently agreed to in writing by
the Parties prior to the Closing Date as evidenced by delivery of a final signed
written agreement, the form of that Ancillary Agreement as delivered on the
Closing Date must be satisfactory in all respects to Buyer. The determination of
whether this condition has been satisfied will be made by Buyer in its sole
discretion based on its evaluation of all of the transactions contemplated by
this Agreement and the Ancillary Agreements, taken as a whole, regardless of
whether the form of Ancillary Agreement delivered at the Closing is consistent
or inconsistent with any summary or term sheet attached as an Exhibit on the
Execution Date.

 

  (8) The Selling Parties shall have cured, corrected, bonded over and/or
removed of record any Title Defects that the Selling Parties have undertaken to
cure pursuant to Section 5.12.2 in a manner reasonably satisfactory to Buyer.

 

  (9) Buyer has received UCC searches of security interest filings in form and
scope and substance reasonably satisfactory to Buyer, confirming the release or
termination of all Liens other than Permitted Liens.

 

  (10) Buyer and the Selling Parties shall have mutually agreed upon the
purchase price allocation pursuant to Section 2.8.

 

  (11) The Purchased Assets are, as of the Closing Date, in substantially the
same condition as of the close of business as of the Execution Date, ordinary
wear and tear excepted or, in the event of a loss or damage described under
Section 5.13, are in the condition mutually agreed to pursuant to and in
accordance with Section 5.13.2 with respect to the Purchased Assets which are
the subject of the loss or damage.

 

  (12) There has been no Seller Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

  (13) There is no actual, or to the Selling Parties’ Knowledge, threatened,
strike, slowdown or work stoppage with respect to the Project Employees.

 

  (14) Buyer has received from each Selling Party as applicable (i) an affidavit
substantially in the form described in Treasury Regulation
Section 1.1445-2(b)(2)(iv), and stating under penalty of perjury each such
Selling Party’s United States taxpayer identification number and that each such
Selling Party is not a foreign person, and (ii) a certificate, form, affidavit,
or other similar documentation stating that each Selling Party is not subject to
state tax withholding.

 

  (15) The Real Property Lease has been terminated and the Selling Parties have
delivered to Buyer written evidence of such termination, the form and substance
of which is reasonably satisfactory to Buyer.

 

  (16) The Parties and the local and national labor unions representing any of
the Project Employees have come to terms reasonably satisfactory to the Parties
pertaining to those Project Employees’ discontinuance of employment by the
Seller and employment by the Buyer, including acknowledgement by such unions of
satisfaction with compliance by the Parties of any successor requirements which
may be contained within the Collective Bargaining Agreements.

6.2 Conditions to the Obligations of the Selling Parties. The obligation of the
Selling Parties to effect the transactions contemplated by this Agreement will
be subject to the fulfillment (or waiver by each Selling Party) on or prior to
the Closing Date of the following conditions:

 

  (1) All agreements and covenants required by this Agreement to be complied
with or performed by Buyer at or prior to the Closing (i) that are qualified as
to materiality or a Buyer Material Adverse Effect have been complied with or
performed in all respects; and (ii) that are not so qualified have been complied
with and performed in all material respects.

 

  (2) All representations and warranties of Buyer in this Agreement (i) that are
qualified as to materiality or a Buyer Material Adverse Effect will be true and
correct as of the Execution Date and as of the Effective Time (or if a different
time is expressly stated, as of that time) and (ii) that are not so qualified
will be true and correct in all material respects as of the Execution Date and
the Effective Time (or if a different time is expressly stated, as of that
time).

 

  (3) The Required Regulatory Approvals have been obtained and become Final
Orders. No terms or conditions in addition to the Required Regulatory Approvals
have been imposed in connection with the Final Orders by any Governmental
Authority that, individually or in the aggregate, (a) would likely create a
Seller Material Adverse Effect, (b) would decrease the net proceeds the Selling
Parties anticipate realizing from the transactions contemplated by this
Agreement, or (c) would subject either Selling Party or its Affiliates to new or
additional regulation or oversight by any Governmental Authority post-Closing.

 

  (4)

All third party consents and approvals required for the consummation of the
transactions contemplated by this Agreement have been obtained (including the

 

38



--------------------------------------------------------------------------------

 

consents and approvals set forth in Schedule 3.4 and Schedule 4.4), other than
any consents or approvals that, if not obtained, would not, in the aggregate,
likely create a Seller Material Adverse Effect.

 

  (5) No Order prevents the consummation of any material aspect of the
transactions contemplated by this Agreement or any Ancillary Agreement (each
Party will use its commercially reasonable efforts to have any such Order
lifted) and no Law prohibits the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements.

 

  (6) There has been no Buyer Material Adverse Effect.

 

  (7) The Buyer and the Selling Parties shall have mutually agreed upon the
purchase price allocation pursuant to Section 2.8.

 

  (8) The Selling Parties have received those documents to be delivered to the
Selling Parties in accordance with Section 7.4.

 

  (9) If the form of any Ancillary Agreement (including any schedules and
exhibits to that Ancillary Agreement) is not attached in final form as an
Exhibit on the Execution Date and is not subsequently agreed to in writing by
the Parties prior to the Closing Date as evidenced by delivery of a final signed
written agreement, the form of that Ancillary Agreement as delivered on the
Closing Date must be satisfactory in all respects to the Selling Parties. The
determination of whether this condition has been satisfied will be made by the
Selling Parties in their sole discretion based on their evaluation of all of the
transactions contemplated by this Agreement and the Ancillary Agreements, taken
as a whole, regardless of whether the form of Ancillary Agreement delivered at
the Closing is consistent or inconsistent with any summary or term sheet
attached as an Exhibit on the Execution Date.

 

  (10) The Parties and the local and national labor unions representing any of
the Project Employees have come to terms reasonably satisfactory to the Parties
pertaining to those Project Employees’ discontinuance of employment by the
Seller and employment by the Buyer, including acknowledgement by such unions of
satisfaction with compliance by the Parties of any successor requirements which
may be contained within the Collective Bargaining Agreements.

ARTICLE 7

CLOSING

7.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) will take place at the offices of RPC’s counsel in Portland, Maine,
commencing at 10:00 a.m. on the third Business Day after all conditions
precedent in Article 6 have been satisfied in full or waived, or at such other
time and place as the Parties may agree (the “Closing Date”). Risk of loss for
the Purchased Assets will transfer from the Selling Parties to Buyer as of the
Effective Time.

7.2 Timing and Effectiveness of Actions. At the Closing, the Parties will take
the actions described in this Article 7. All actions will be deemed to have
occurred simultaneously and as of the Effective Time and, unless Buyer and the
Selling Parties otherwise agree, the effectiveness of any action taken at the
Closing will be conditioned upon the taking of all other actions required by
this Article 7.

 

39



--------------------------------------------------------------------------------

7.3 Selling Parties’ Deliveries. At the Closing, RPC or Seller, as applicable,
will deliver the following:

 

  (1) The Assignment and Assumption Agreement, executed by the Selling Parties;

 

  (2) The Bill of Sale executed by the Selling Parties;

 

  (3) The Fuel Supply Agreement executed by RPC;

 

  (4) The Interconnection Assignment Agreement executed by RPC and consented to
by all required parties;

 

  (5) The Joint Use Agreement executed by RPC;

 

  (6) The Joint Operating Committee Agreement by RPC;

 

  (7) The Energy Supply Agreement executed by RPC;

 

  (8) The Quitclaim Deed executed and acknowledged by RPC;

 

  (9) The Reciprocal Easement Agreement executed and acknowledged by RPC;

 

  (10) The Recovery Boiler Agreement executed by RPC;

 

  (11) The Shared Services Agreement executed by RPC;

 

  (12) The Undivided Ownership Agreement executed by all required parties other
than Buyer;

 

  (13) The NewPage Guaranty executed by NewPage Corporation;

 

  (14) The Non-Solicitation Agreement executed by RPC;

 

  (15) A certificate signed by the President or a Vice President of RPC and the
general partner of Seller, each solely on behalf of itself, and dated the
Closing Date as to the matters set forth in Sections 6.1(1), 6.1(2) and 6.1(12);

 

  (16) Consents, waivers or approvals obtained by the Selling Parties from third
parties in connection with this Agreement;

 

  (17) Terminations or releases of Liens on the Purchased Assets that are not
Permitted Liens and a subordination of the Selling Parties’ Affiliates’ lender’s
liens on the Easement Rights;

 

  (18) A good standing certificate with respect to each Selling Party (dated as
of a recent date prior to the Closing Date), issued by the applicable Secretary
of State;

 

  (19)

A copy, certified by an authorized officer of each of RPC and the general
partner of Seller, of the resolutions authorizing the execution and delivery of
this

 

40



--------------------------------------------------------------------------------

 

Agreement and the Ancillary Agreements and instruments attached as Exhibits to
this Agreement and to the Ancillary Agreements, and the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements,
together with a certificate by the Secretary of each of RPC and the general
partner of Seller as to the incumbency of those officers authorized to execute
and deliver this Agreement and the Ancillary Agreements on behalf of the Selling
Parties;

 

  (20) The Documents, either physically at the Closing or through electronic
access;

 

  (21) A letter from AECOM permitting Buyer to rely on the AECOM “Phase I
Environmental Assessment, Rumford Mill, Rumford, Maine” (AECOM Project
No. 60188893, January 2011);

 

  (22) Such other agreements, documents, instruments and writings as are
required to be delivered by the Selling Parties at or prior to the Closing Date
pursuant to this Agreement or any Ancillary Agreement; and

 

  (23) All instruments of transfer Buyer reasonably determines are appropriate
to consummate the transactions contemplated by this Agreement in form and
substance reasonably satisfactory to Buyer to vest in Buyer all of the Selling
Parties’ rights, title and interests in the Purchased Assets to be transferred
to Buyer pursuant to, and in accordance with, the terms and conditions of this
Agreement.

7.4 Buyer’s Deliveries. At the Closing, Buyer will deliver the following:

 

  (1) The Cash Purchase Price, paid in the manner provided in Section 2.6;

 

  (2) The Secured Note executed by Buyer;

 

  (3) The Mortgage executed and acknowledged by Buyer;

 

  (4) The Security Agreement executed by Buyer;

 

  (5) The Assignment and Assumption Agreement executed by Buyer;

 

  (6) The Bill of Sale executed by Buyer;

 

  (7) The Fuel Supply Agreement executed by Buyer;

 

  (8) The Interconnection Assignment Agreement, as applicable, executed by Buyer
and consented to by all required parties;

 

  (9) The Joint Use Agreement executed by Buyer;

 

  (10) The Joint Operating Committee Agreement by Buyer;

 

  (11) The Energy Supply Agreement executed by Buyer;

 

  (12) The Recovery Boiler Agreement executed by Buyer;

 

41



--------------------------------------------------------------------------------

  (13) The Reciprocal Easement Agreement executed and acknowledged by Buyer;

 

  (14) The Shared Services Agreement executed by Buyer;

 

  (15) The Undivided Ownership Agreement executed by all required parties other
than RPC;

 

  (16) The Non-Solicitation Agreement executed by Buyer and ReEnergy Holdings
LLC;

 

  (17) All other instruments of assignment or conveyance as are reasonably
required by either Selling Party in connection with the transfer of the
Purchased Assets to Buyer in accordance with this Agreement;

 

  (18) A certificate signed by the President or a Vice President of Buyer and
dated the Closing Date as to the matters set forth in Sections 6.2(1), 6.2(2)
and 6.2(6);

 

  (19) A good standing certificate with respect to Buyer and ReEnergy Holdings
LLC (dated as of a recent date prior to the Closing Date), issued by the
Secretary of State for the State of Delaware;

 

  (20) A copy, certified by an authorized officer of Buyer, of the resolutions
authorizing the execution and delivery of this Agreement and the Ancillary
Agreements and instruments attached as Exhibits to this Agreement and to the
Ancillary Agreements, and the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements, together with a certificate by the
managing member of Buyer as to the incumbency of those officers authorized to
execute and deliver this Agreement and the Ancillary Agreements;

 

  (21) The ReEnergy Guaranty executed by ReEnergy Holdings LLC;

 

  (22) Consents, waivers or approvals obtained by Buyer from third parties in
connection with this Agreement; and

 

  (23) Such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
this Agreement or any Ancillary Agreement.

ARTICLE 8

TERMINATION

8.1 Termination. Notwithstanding anything in this Agreement to the contrary,
this Agreement may be terminated at any time prior to the Closing, effective at
the time specified by the terminating Party in its notice of termination to the
other Party:

 

  (1) By mutual consent of Buyer and the Selling Parties.

 

  (2)

By either Buyer or either Selling Party if the transactions contemplated by this
Agreement have not been consummated on or before June 30, 2011 (“Expiration
Date”), except that a Party seeking to terminate may not do so if it has failed
to

 

42



--------------------------------------------------------------------------------

 

perform any material obligation under this Agreement (including Section 5.5) or
to fulfill any material condition under this Agreement within the control of
that Party and that failure has been the proximate cause of, or has resulted in,
the failure to complete the transactions contemplated by this Agreement on or
before the Expiration Date. Upon notice to the other Party, either Party may
extend the Expiration Date for a period of up to sixty (60) days if the Closing
shall not have occurred by June 30, 2011 solely due to Governmental Authority’s
failure to issue a Final Order, provided such failure is not attributable to the
acts or omissions of the Party seeking to extend the Expiration Date.

 

  (3) By Buyer:

 

  (a) If one or more of the conditions in Section 6.1 cannot be satisfied and
have not been waived by Buyer; or

 

  (b) If either Selling Party has breached any material covenant,
representation, warranty or other provision in this Agreement that can be cured
and is not cured as soon as reasonably practicable and in any event within 45
days after notice of the breach is given by Buyer to the Selling Parties; or

 

  (c) Pursuant to Section 5.9; or

 

  (d) Pursuant to Section 5.12.3; or

 

  (e) Pursuant to Section 5.13.2.

 

  (4) By either Selling Party:

 

  (a) If one or more of the conditions in Section 6.2 cannot be satisfied and
have not been waived by the applicable Selling Party; or

 

  (b) If Buyer has breached any material covenant, representation, warranty or
other provision in this Agreement that can be cured and is not cured as soon as
reasonably practicable and in any event within 45 days after notice of the
breach is given by either Selling Party to Buyer; or

 

  (c) Pursuant to Section 5.9; or

 

  (d) Pursuant to Section 5.13.2.

8.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, the provisions of this Agreement will immediately become void and
of no further force and effect from and after the date of termination, except
that the provisions of the Confidentiality Agreement and the rights of Buyer and
the Selling Parties set forth in Section 10.11 and the last sentence of this
Section 8.2 will survive termination of this Agreement. The right of either
Party to terminate this Agreement will be in addition to and not in lieu of any
other remedies of Buyer or either Selling Party available at law or in equity in
respect of any breach of any covenant or agreement in this Agreement occurring
prior to the date of termination of this Agreement.

 

43



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

9.1 Survival.

9.1.1 Representations and Warranties. The representations and warranties of the
Parties in this Agreement will terminate and expire 18 months after the Closing
Date, except that (i) the Selling Parties’ and Buyer’s respective
representations and warranties in Sections 3.2, 3.3, 3.7, 3.8.1, 4.2, 4.3 and
4.6 will terminate and expire 36 months after the Closing Date, (iii) the
Selling Parties’ representations and warranties in 3.11 will terminate and
expire 60 months following the Closing Date (subject to Section 9.1.3), (iv) the
Selling Parties’ representations and warranties in Section 3.14 will terminate
and expire ninety (90) days following the expiration of the applicable statue of
limitations for the assertion by any Person (including Governmental Authorities)
of claims that would give rise to indemnification under this Article 9, and
(v) the Selling Parties’ and Buyer’s representations and warranties in Sections
3.18 and 4.8 will survive the Closing indefinitely.

9.1.2 Covenants. Either party’s right to seek indemnification for a breach of a
covenant under this Agreement will survive the Closing indefinitely. The Parties
obligation to perform and/or abide by the covenants set forth in Sections 5.2,
5.3.1, 5.5, 5.6, 5.8, 5.9, 5.12, 5.13, 5.14.1, 5.16, 5.17, 5.18, and 5.19 will
terminate and expire at the Effective Time, (ii) the Selling Parties’
obligations to perform and/or abide by the covenants under Section 5.1 will
terminate and expire 30 days after the Effective Time, (iii) the Selling
Parties’ obligation to perform and/or abide by the covenants under Section 5.3.2
will terminate and expire five years after the Effective Time, (iv) the Parties’
obligation to perform and/or abide by the covenants under Section 5.3.3 will
terminate and expire seven years after the Effective Time; and (v) Buyer’s
obligations to perform and/or abide by the covenants set forth under
Section 5.14.2.1(i) shall expire on May 2, 2013. All other covenants of the
Parties will survive indefinitely unless a shorter survival period is provided
for in this Agreement.

9.1.3 Historical Environmental Liabilities. For purposes of absolute clarity,
the Selling Parties’ indemnification obligations for Historical Environmental
Liabilities under this Article 9 shall not extend beyond May 1, 2013,
notwithstanding a breach of Section 3.11.

9.1.4 Notice. Notwithstanding anything else to the contrary in this Article 9,
any claim for indemnification under this Article 9 will be valid only if the
Party seeking indemnification notifies the other Party of the basis for the
claim within the applicable survival period provided in Section 9.1.1 and 9.1.3;
otherwise the claim will be deemed to have been waived by the Party seeking
indemnification. Notwithstanding the foregoing, with respect to any claim for
indemnity delivered on or prior to the applicable survival period provided in
Section 9.1.1 and 9.1.3, the matters that are the subject of such
indemnification claim shall survive with respect to such claim until such claim
is fully and finally resolved or settled by written agreement of the Parties.

9.2 Indemnification By the Selling Parties. From and after the Effective Time,
subject to the provisions of this Article 9, the Selling Parties, jointly and
severally, will indemnify and hold Buyer and each of its Affiliates, and each of
their respective directors, partners, shareholders, officers and employees
(collectively, the “Buyer Group”), harmless from and against any Liabilities
imposed upon or suffered or incurred by any of them which are based upon or
arise out of or in connection with:

 

  (a)

Any misrepresentation or inaccuracy of a representation or warranty made by a
Selling Party in this Agreement, excluding Liabilities (other than Liabilities
arising in connection with the Selling Parties’ fraud or intentional
misrepresentation)

 

44



--------------------------------------------------------------------------------

 

arising under Section 3.8.1 that result from a Lien or other risk covered by a
standard form ALTA 2006 Owner’s Policy of Title Insurance with the endorsements
listed on Exhibit 9.2, (i) regardless of whether a Title Policy is obtained by
Buyer or whether the Title Policy obtained by Buyer includes those endorsements
and regardless of the dollar limits of Title Policy coverage selected by Buyer
and (ii) disregarding the application of the standard “Exclusions From Coverage”
that relate to defects, liens, encumbrances, adverse claims, or other matters
(1) created suffered, assumed or agreed to by Buyer or (2) not Known (as defined
in the standard “Exclusions From Coverage”) to the title company issuing the
Title Policy but Known (as defined in the standard “Exclusions From Coverage”)
to Buyer and not disclosed in writing by Buyer to the title company prior to the
date of the issuance of the Title Policy.

 

  (b) Any breach or non-fulfillment of any covenant or agreement on the part of
either Selling Party in this Agreement,

 

  (c) Indemnifiable Environmental Liabilities, excluding (i) Indemnifiable
Environmental Liabilities resulting from Buyer’s violation of Environmental Law
or willful or reckless disregard of Prudent Industry Practices with respect to
an Environmental Condition existing prior to the Effective Time; or
(ii) Indemnifiable Environmental Liabilities with respect to the Environmental
Condition described in Exhibit 1.1(F) directly or indirectly discovered or
revealed as a result of a breach of Section 5.14.2.1; or (iii) Indemnifiable
Environmental Liabilities with respect to the Environmental Condition described
in Exhibit 1.1(F), to the extent that those Indemnifiable Environmental
Liabilities result from the failure of Buyer, its successors or assigns, to
observe the requirements of the Environmental Protocol to be agreed to by the
Parties prior to the Closing Date, or

 

  (d) Historical Environmental Liabilities, excluding (i) Historical
Environmental Liabilities resulting from Buyer’s violation of Environmental Law
or willful disregard of Prudent Industry Practices with respect to an
Environmental Condition existing prior to the Effective Time; or (ii) Historical
Environmental Liabilities directly or indirectly discovered or revealed as a
result of a breach of Section 5.14.2.1(i).

9.3 Indemnification By Buyer. From and after the Effective Time and subject to
the provisions of this Article 9, Buyer will indemnify and hold the Selling
Parties and their Affiliates, and each of their respective directors, partners,
shareholders, officers and employees (collectively, the “Seller Group”),
harmless from and against Liabilities imposed upon or suffered or incurred by
any of them which are based upon or arise out of or in connection with:

 

  (a) Any misrepresentation or inaccuracy of a representation or warranty made
by Buyer in this Agreement,

 

  (b) Any breach or non-fulfillment of any covenant or agreement on the part of
Buyer in this Agreement (excluding Buyer’s breach or non-fulfillment of
Section 5.14), or

 

  (c) Any Third Party Claim resulting from Buyer’s failure to perform under any
Assumed Contract, Permit, Environmental Permit or Transferable Warranty under
which Buyer is receiving benefits and that has not yet been assigned to Buyer as
described Section 2.5, except to the extent such Liabilities could have been
avoided through the exercise of reasonable care by the Selling Parties.

 

45



--------------------------------------------------------------------------------

9.4 Indemnification Procedures.

9.4.1 Asserting a Claim. Without limiting the provisions of Section 9.1, if a
Party (an “Indemnified Party”) wishes to assert a claim for indemnification
against the other Party (the “Indemnifying Party”), the Indemnified Party will
give notice to the Indemnifying Party, setting forth with particularity the
basis for the claim, promptly after the Indemnified Party becomes aware of any
fact, condition, or event which gives rise to a Claim for which indemnification
may be sought under this Article 9. Failure to notify the Indemnifying Party
will not relieve the Indemnifying Party of liability it may have to the
Indemnified Party, except to the extent that the Indemnifying Party has been
materially prejudiced by the failure and except that nothing in this Agreement
will be deemed to extend the time limits in Section 9.1. Each Indemnified Party
will use commercially reasonable efforts to mitigate Liabilities for which it
seeks indemnification under this Article 9.

9.4.2 Third Party Claims. If any lawsuit, enforcement action, demand or claim is
brought or made by a Person who is not a member of the Seller Group or Buyer
Group (a “Third Party Claim”) against an Indemnified Party which is the basis
for an indemnification claim pursuant to Section 9.2 or 9.3, the Indemnifying
Party may, if it so elects, take control of the defense and investigation of the
Third Party Claim and to employ and engage attorneys of its own choice
reasonably acceptable to the Indemnified Party to handle and defend the Third
Party Claim, at the Indemnifying Party’s cost, risk and expense. Any election by
the Indemnifying Party to take control of the defense and investigation of a
Third Party Claim will not be deemed a waiver of the Indemnifying Party’s right
to determine at a later date that the Third Party Claim is not entitled to
indemnification under this Agreement, in which case Indemnifying Party may, in
the exercise of its sole discretion, determine not to continue to defend that
Third Party Claim and any action taken by the Indemnifying Party in connection
with that determination will be undertaken in a manner so as not to materially
prejudice the defense or the rights of the Indemnified Party. The Indemnified
Party will cooperate with the Indemnifying Party so as to minimize the risk of
any such prejudice. The Indemnified Party will cooperate in all reasonable
respects with the Indemnifying Party and its attorneys in the investigation,
trial and defense of any Third Party Claim and any resulting appeal, including
(a) furnishing such records, information and testimony, and attending such
conferences, discovery proceedings, hearings, trials and appeals, as reasonably
may be requested in connection with the Third Party Claim, (b) affording access
during normal business hours to the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information which are
reasonably relevant to the Third Party Claim, and (c) making its employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided to the Indemnifying Party under this
Agreement. The Indemnified Party nevertheless may, at its own cost, participate
in the investigation, trial and defense of a Third Party Claim or any resulting
appeal.

9.4.3 Indemnity Payments. Each indemnification payment required to be made by
the Selling Parties to Buyer under this Article 9 (“Indemnity Payment”) will be
payable fifty percent (50%) in cash with the remaining fifty percent (50%) paid
to a member of the Buyer Group by reducing Buyer’s next payment obligation, if
any, under the Secured Note by an amount equal to fifty percent (50%) of such
Indemnity Payment. Notwithstanding the foregoing, if Buyer’s next payment
obligation under the Secured Note is less than fifty percent (50%) of an
Indemnity Payment, the balance of that Indemnity Payment will be applied to
subsequent payment obligations under the Secured Note in full in the order in
which they become due. If the Indemnity Payment reduces amounts owed under the
Secured Note to zero or if the Secured Note has been paid in full at the time
the Indemnity Payment becomes due and owing, then the remaining balance of the
Indemnity Payment shall be paid to the Buyer in cash. The Selling Parties’
acknowledge and agree that no interest shall accrue on any amount due under the
Secured Note that is to be reduced by an Indemnity Payment. The Selling Parties
may also set off against any cash payment contemplated by this Section 9.4.3 any
amounts then due but unpaid under the Secured Note.

 

46



--------------------------------------------------------------------------------

9.5 Settlement and Defense of Third Party Claims. If the Indemnifying Party has
assumed control of, and is diligently proceeding with, the defense of a Third
Party Claim pursuant to Section 9.4.2, the Indemnifying Party may consent to a
settlement or compromise of, or the entry of any monetary judgment arising from,
the Third Party Claim without the prior consent of the Indemnified Party if, and
only if, the proposed settlement, compromise or entry (a) does not contain an
admission of guilt or wrongdoing on the part of the Indemnified Party, (b) does
not provide for any remedy or sanction against the Indemnified Party other than
the payment of money which the Indemnifying Party agrees to pay and does pay in
full, and (c) the Indemnified Party and its Affiliates are released by all
parties asserting the Third Party Claim from all Liabilities that are or could
have been alleged, claimed or demanded in the Third Party Claim to the
reasonable satisfaction of the Indemnified Party. If the Indemnifying Party does
not assume the defense of the Third Party Claim in accordance with Section 9.4
within 10 Business Days after receipt of notice of the Third Party Claim, the
Indemnified Party may at the expense of the Indemnifying Party defend the Third
Party Claim. If the Indemnified Party controls the defense of the Third Party
Claim pursuant to the preceding sentence, prior to the settlement of any Third
Party Claim, the Indemnified Party shall provide the Indemnifying Party notice
of such settlement and shall provide the Indemnifying Party reasonable
information pertaining to the Indemnified Party’s defense of the Third Party
Claim. The Parties shall cooperate in good faith and take reasonable steps to
preserve the attorney-client privilege, provided, however and notwithstanding
the foregoing, the Indemnified Party shall be under no obligation to take any
action that would constitute (in the Indemnified Party’s reasonable opinion) a
waiver of the attorney-client privilege. Upon receipt of such notice and
information, the Indemnifying Party shall promptly (taking into account the
circumstances surrounding the proposed settlement), but no longer than 10
Business Days, inform the Indemnified Party if the Indemnifying Party elects to
assume control of the defense of the Third Party Claim. If the Indemnifying
Party elects to assume control of the defense of the Third Party Claim, the
Indemnified Party shall relinquish control of the defense of the Third Party
Claim if the Indemnified Party’s defense of the Third Party Claim would not be
materially prejudiced thereby. The Indemnifying Party’s assumption of the
control of the defense of any Third Party Claim shall at all times remain
subject to the terms of Section 9.4 and 9.5. If the Indemnifying Party elects
not to assume control of the Third Party Claim or the Indemnified Party’s
defense of the Third Party Claim would be materially prejudiced by relinquishing
the defense of the Third Party Claim to the Indemnifying Party, the Indemnified
Party may settle any such Third Party Claim in its reasonable discretion.

9.6 Adjustment to Purchase Price. Amounts paid with respect to indemnification
pursuant to Section 9.2 or 9.3 will be treated as an adjustment to the Purchase
Price, and the Parties will make appropriate adjustments to the allocation of
the Purchase Price pursuant to Section 2.8.

9.7 General Limitations.

9.7.1 Basket. The Selling Parties will not be liable to any member of the Buyer
Group for any Liabilities under Section 9.2(a), and Buyer will not be liable to
any member of the Selling Group for any Liabilities under Section 9.3(a), unless
and until the aggregate cumulative amount of those Liabilities exceeds 1% of the
Cash Purchase Price and the initial principal amount of the Secured Note
(“Basket”), and will then be liable only to the extent that the aggregate
cumulative amount of those Liabilities suffered or incurred by the Indemnified
Party exceeds the Basket. This Section 9.7.1 does not apply to (i) indemnifiable
Liabilities suffered by Buyer as a result of a Selling Party’s breach of
Sections 3.2, 3.3, 3.14 or 3.18; (ii) indemnifiable Liabilities suffered by
either Selling Party as a result of Buyer’s breach of Sections 4.2, 4.3 or, 4.8,
(iii) indemnifiable Liabilities suffered by either Party as a result of the
other Party’s failure to pay or otherwise discharge any Tax for which it is
liable pursuant to this Agreement; or (iv) fraud or intentional
misrepresentation.

 

47



--------------------------------------------------------------------------------

9.7.2 Cap. In no event will the aggregate amount of the Selling Parties’
cumulative Liabilities under Section 9.2(a), or the aggregate amount of Buyer’s
cumulative Liabilities under Section 9.3(a), exceed 20% of the Cash Purchase
Price and the initial principal amount of the Secured Note (“Cap”). This
Section 9.7.2 does not apply to (i) indemnifiable Liabilities suffered by Buyer
as a result of either Selling Party’s breach of Section 3.2, 3.3, 3.14 or 3.18;
(ii) indemnifiable Liabilities suffered by either Selling Party as a result of
Buyer’s breach of Section 4.2, 4.3, or 4.8, (iii) indemnifiable Liabilities
suffered by either Party as a result of the other Party’s failure to pay or
otherwise discharge any Tax for which it is liable pursuant to this Agreement;
or (iv) fraud or intentional misrepresentation.

9.7.3 Further Clarification. For purposes of absolute clarity, (i) nothing in
this Agreement shall be deemed to limit any Party’s Liabilities under
Section 9.2(b), 9.2(c), 9.2(d), 9.3(b) or 9.3(c), even if such Liabilities could
also be characterized as Liabilities under Section 9.2(a) or 9.3(a), as
applicable, and (ii) all Liabilities shall be aggregated among all members of
the Seller Group or all members of the Buyer Group, as applicable, for purposes
of determining whether the Basket or Cap has been reached. For the sole purpose
of calculating the Basket, any qualification or limitation of a representation,
warranty or covenant by reference to materiality of matters stated therein or as
to matters having or not having a “Material Adverse Effect” or words of similar
effect, will be disregarded.

9.7.4 Limitation. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT OR PROVIDED FOR UNDER ANY LAW, NO PARTY WILL, IN ANY EVENT, BE LIABLE
TO THE OTHER PARTY, EITHER IN CONTRACT OR IN TORT, FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES OF THE OTHER PARTY, INCLUDING
LOSS OF FUTURE REVENUE, INCOME, OR PROFITS, OR LOSS OF BUSINESS REPUTATION OR
OPPORTUNITY, RELATING TO THE BREACH OR ALLEGED BREACH OF THIS AGREEMENT OR
OTHERWISE, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO
THE OTHER PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH OTHER
PARTY. THE EXCLUSION OF CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, AND
PUNITIVE DAMAGES AS SET FORTH IN THE PRECEDING SENTENCE DOES NOT APPLY TO ANY
SUCH DAMAGES SOUGHT BY THIRD PARTIES AGAINST BUYER OR ANY OF THE SELLING
PARTIES, AS THE CASE MAY BE, IN CONNECTION WITH ANY LIABILITY THAT MAY BE
INDEMNIFIED PURSUANT TO THIS ARTICLE 9.

9.7.5 Collateral Sources. In calculating the amount of Liabilities for which an
Indemnified Party is entitled to indemnification under Section 9.2 or 9.3, as
applicable, the amount of indemnifiable Liabilities will be reduced by (a) any
insurance proceeds net of expenses actually received by the Indemnified Party
from an insurance carrier with respect to those Liabilities, provided that if
the Indemnified Party fails to either diligently pursue any such insurance
proceeds reasonably available to it or to assign a valid right to the
Indemnifying Party to pursue such insurance proceeds, the Indemnifying Party’s
obligation will be reduced by the amount of insurance proceeds reasonably
available to the Indemnified Party, and (b) any amounts actually received by the
Indemnified Party from third parties with respect to Liabilities pursuant to
indemnification, warranty or other similar rights, provided that if the
Indemnified Party fails to diligently pursue such rights, the Indemnifying
Party’s obligation will be reduced by the amounts available to the Indemnified
Party. If any Liabilities for which indemnification is actually provided by an
Indemnifying Party to an Indemnified Party under Section 9.2 or 9.3, as
applicable, are subsequently reduced by or the cause or source of any insurance
payment or recovery from a third party, the Indemnified Party will promptly
remit the amount of the payment or recovery to the Indemnifying Party. Any
reduction of Liabilities due to proceeds received by an Indemnified Party from

 

48



--------------------------------------------------------------------------------

a third party or from its own insurance carrier, and thus either not paid by or
reimbursed to the Indemnifying Party, will not be counted or otherwise apply in
determining the aggregate cumulative amount of Liabilities of the Indemnified
Party that count toward the Basket or the Cap.

9.7.6 Additional Limitations.

9.7.6.1 Disclaimer of Liability of the Selling Parties. For the purposes of
absolute clarity, except as otherwise specifically agreed elsewhere in this
Agreement or in any Ancillary Agreement, except to the extent related to, caused
by or resulting from the acts or omissions of the Selling Parties, its
Affiliates and/or their Representatives and subject in all cases to the
indemnification obligations of the Selling Parties pursuant to Section 9.2 of
this Agreement, neither Selling Party will be liable under this Agreement for
any (a) Assumed Liabilities; (b) Environmental Conditions first existing or
arising with respect to the Purchased Assets on or after the Effective Time and
unrelated to Historical Environmental Liabilities or Indemnifiable Environmental
Liabilities; (c) Liabilities resulting from Buyer’s violation of Environmental
Law; (d) Liabilities accruing or arising on or after the Effective Time
(i) under any FERC Orders or Independent System Operator–New England Orders
applicable to the Purchased Assets or that otherwise affect or govern the rates,
services or operations of the Purchased Assets or their saleable output, or
(ii) imposed on Buyer or on the Purchased Assets, in connection with any
Required Regulatory Approval; (e) Liabilities associated with the Purchased
Assets in respect of Taxes for which Buyer is liable pursuant to Section 2.7 or
5.7; or (f) for other Liabilities with respect to the ownership, possession, use
or operation of the Purchased Assets first arising and to be performed on or
after the Effective Time.

9.7.6.2 Disclaimer of Liability of Buyer. For the purposes of absolute clarity,
except as otherwise specifically agreed elsewhere in this Agreement or in any
Ancillary Agreement, except to the extent related to, caused by or resulting
from the acts or omissions of the Buyer, its Affiliates and/or their
Representatives and subject in all cases to the indemnification obligations of
the Buyer pursuant to Section 9.3 of this Agreement, Buyer will not be liable
under this Agreement (a) for Liabilities relating to or arising from any
Excluded Liability; (b) Liabilities arising from or relating to any breach or
violation of Assumed Contracts, Transferable Permits and Transferable
Environmental Permits by the Selling Parties prior to the Effective Time or
default under such Assumed Contracts, Transferable Permits and Transferable
Environmental Permits by the Selling Parties prior to the Effective Time;
(c) Liabilities associated with the Purchased Assets in respect of Taxes for
which the Selling Parties are liable pursuant to Section 2.7 or 5.7; or (d) for
other Liabilities with respect to the ownership, possession, use or operation of
the Purchased Assets first arising or to be performed prior to the Effective
Time, exclusive of the Assumed Liabilities.

9.8 Exclusive Remedies. From and after the Effective Time, the sole and
exclusive remedy for any breach or inaccuracy, or alleged breach or inaccuracy,
of any representation or warranty in this Agreement or any covenant or agreement
to be performed under this Agreement on or prior to the Effective Time, will be
indemnification in accordance with this Article 9, as applicable. In furtherance
of the foregoing, each Selling Party and Buyer waive, to the fullest extent
permitted by Law, all other rights, claims, and causes of action (including any
rights of contributions) that may be based upon, arise out of, or relate to this
Agreement, or the negotiation, execution, or performance of this Agreement
(including any tort or breach of contract claim or cause of action based upon,
arising out of, or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), known or unknown, foreseen or unforeseen, which exist or may arise
in the future, that it may have against the other arising under or based upon
any Law (including any Environmental Law), common law, or otherwise. For the
avoidance of doubt, indemnification in accordance with this Article 9 will not
be the sole or exclusive remedy for post-Closing breaches of covenants that
survive the Closing.

 

49



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Entire Agreement; Amendment. This Agreement and the Ancillary Agreements
(including their Exhibits and Schedules) constitute the complete and entire
agreement between the Parties with respect to its subject matter and will
supersede all previous oral and written negotiations and commitments and any
other writings with respect to the subject matter of this Agreement, and there
are no agreements, representations or warranties between the Parties other than
the Confidentiality Agreement. This Agreement cannot be modified or amended
except in writing duly executed by each Party.

10.2 Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed to have been given (a) when
delivered personally, (b) one Business Day after being sent by electronic mail,
(c) one Business Day after being sent by nationally recognized overnight
delivery service, (d) when sent by facsimile transmission, if the sending
facsimile machine receives and prints a confirmation of receipt by the receiving
facsimile machine, or (e) upon receipt after being deposited in the United
States mail, certified and with proper postage prepaid, addressed as follows:

 

If to Buyer:

 

ReEnergy Rumford LLC

20 Century Hill Drive, Suite 203

Latham, NY 12110

Attn.: William H. Ralston, Esq.

wralston@reenergyholdings.com

 

If to Seller or RPC:

 

Rumford Paper Company

35 Hartford Street

Rumford, Maine 04276

Attn.: Gerald A. LeClaire

gerald.leclaire@newpagecorp.com

And:

 

ReEnergy Holdings LLC

20 Century Hill Drive, Suite 203

Latham, NY 12110

Attn.: William H. Ralston, Esq.

wralston@reenergyholdings.com

 

And:

 

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attn: General Counsel

doug.cooper@newpagecorp.com

With a courtesy copy to:

 

Brian A. Betancourt, Esq.

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

brian.betancourt@alston.com

 

With a courtesy copy to:

 

Bonnie L. Martinolich, Esq.

Preti Flaherty LLP

One City Center

Portland, Maine 04101

bmartinolich@preti.com

Any Party may change the address to which notices or other communications are to
be directed to it by giving notice of the change to the other Party in the
manner provided in this Section 10.2. Courtesy copies are for convenience only
and failure to provide a courtesy copy does not alter the effectiveness of a
notice or other communication given in accordance with this Section 10.2.

10.3 Consents and Approvals. Unless otherwise specifically indicated, wherever
the consent or approval of either Party is required or permitted in this
Agreement, the consent or approval must be in writing and may not be
unreasonably withheld, delayed or conditioned.

 

50



--------------------------------------------------------------------------------

10.4 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (which may be by facsimile or electronic transmission), each of
which will be deemed to be original, but all of which together will constitute
one and the same instrument.

10.5 Parties in Interest; Assignment. This Agreement and all of the provisions
of this Agreement will be binding upon, will inure to the benefit of, and will
be enforceable by the Parties and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned by either Party without the prior consent
of the other Party.

10.6 No Waiver. Except as otherwise expressly provided in this Agreement, the
failure of any Party to enforce any provision of this Agreement on any occasion
will not be construed as a waiver of that provision on any other occasion, nor
to affect the validity of that or any other provision of this Agreement. No
waiver of any breach of this Agreement will be deemed to be a waiver of any
other or subsequent breach.

10.7 No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their permitted assigns, and nothing in this Agreement expressed or
implied will give or be construed to give to any Person, other than the Parties
and their permitted assigns, any legal or equitable rights under this Agreement,
except as otherwise expressly provided in Article 9.

10.8 Good Faith. The Parties covenant to act in good faith and in a commercially
reasonable manner under this Agreement.

10.9 Governing Law. This Agreement will be construed in accordance with, and the
legal relations among the Parties will be governed by, the Laws of the State of
Maine as applicable to agreements executed and fully performed in the State of
Maine.

10.10 Consent to Jurisdiction and Venue. Each Party consents to the exclusive
jurisdiction and venue of any Federal Court in Maine or any state court located
in Portland, Maine for adjudication of any suit, claim, action or other
proceeding at law or in equity relating to this Agreement, or to any transaction
contemplated by this Agreement. Each Party accepts, generally and
unconditionally, the exclusive jurisdiction and venue of those courts and waives
any objection as to venue, and any defense of forum non conveniens.

10.11 Disclosures and Announcements. Public announcements and releases of
information concerning the transactions contemplated in this Agreement by Buyer
or either Selling Party, including regulatory communications, will be subject to
the cooperation and approval of both Parties in all essential respects.

10.12 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, affiliate, agent, attorney or other
Representative of either Selling Party or their Affiliates will have any
liability for any obligations, liabilities or other Liabilities of either
Selling Party under this Agreement or the Ancillary Agreements, of or for any
claim based on, in respect of, or by reason of, the transactions contemplated by
this Agreement or the Ancillary Agreements. No past, present or future director,
officer, employee, incorporator, member, partner, stockholder, affiliate, agent,
attorney or other Representative of Buyer or its Affiliates will have any
liability for any obligations, liabilities or other Liabilities of Buyer under
this Agreement or the Ancillary Agreements, of or for any claim based on, in
respect of, or by reason of, the transactions contemplated by this Agreement or
the Ancillary Agreements.

 

51



--------------------------------------------------------------------------------

10.13 Exhibits. The various forms attached as Exhibits are believed by the
Parties to be substantially completed and will be modified in writing by the
Parties, acting reasonably and in good faith, as needed to reflect additional
facts, circumstances and information discovered or developed after the Execution
Date and prior to the Closing. Those Exhibits that are not attached to this
Agreement on the Execution Date will be negotiated and completed by the Parties
for attachment to this Agreement at or prior to the Closing.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or representatives, as of the day and
year first above written.

 

REENERGY RUMFORD LLC      

RUMFORD COGENERATION COMPANY

LIMITED PARTNERSHIP

        By: Rumford Cogeneration, Inc. By:  

/s/ William H. Ralston

        Print Name:  

William H. Ralston

          By:  

/s/ George F. Martin

Title:  

Chief Risk Officer

          Print Name:  

George F. Martin

            Title:  

President and Chief Executive Officer

        RUMFORD PAPER COMPANY         By:  

/s/ George F. Martin

        Print Name:  

George F. Martin

        Title:  

President and Chief Executive Officer

 

52



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

1.1(A)

   Form of Assignment and Assumption Agreement****    1.1(S)    Summary Terms
for Shared Services Agreement ***

1.1(B)

   Form of Bill of Sale****    1.1(T)    Summary Terms for Undivided Ownership
Agreement ***

1.1(C)

   Buyer Required Regulatory Approvals    2.1(1)    Real Property *

1.1(D)

   Summary Terms for Energy Supply Agreement ***    2.1(2)    Personal
Property **

1.1(E)

   Summary Terms for Fuel Supply Agreement ***    2.1(3)(A)    Purchased
Inventory **

1.1(F)

   Indemnifiable Environmental Conditions    2.1(3)(B)    Excluded Inventory **

1.1(G)

   Summary Terms of the Joint Operating Committee Agreement***    2.1(4)   
Assumed Contracts

1.1(H)

   Summary Terms for Joint Use Agreement ***    2.1(5)    Transferable Permits

1.1(I)

   Summary Terms for Mortgage ***    2.1(6)    Transferable Environmental
Permits

1.1(J)

   Form of NewPage Guaranty****    2.1(8)    Undivided Ownership Assets

1.1(K)

   Non-Solicitation Agreement    2.1(13)    Other Purchased Assets

1.1(L)

   Permitted Liens*    2.2    Other Excluded Assets

1.1(M)

   Form of Quitclaim Deed*    2.6.1    Summary Terms for Secured Note ***

1.1(N)

   Summary Terms for Reciprocal Easement Agreement***    2.8    Allocation of
the Purchase Price *

1.1(O)

   Summary Terms for Recovery Boiler Agreement ***    5.10    Summary Terms for
Interconnection Assignment Agreement *

1.1(P)

   Form of ReEnergy Guaranty****    5.14.2(A)    Real Property Subject to
Restricted Activity

1.1(R)

   Seller Required Regulatory Approvals    5.14.2(B)    Real Property Subject to
Restricted Activity       5.15    RPC Separation Description **       9.2   
Title Policy Endorsements

 

* To be provided after the Execution Date and at or prior to Closing.

** To be provided at the Execution Date and updated at Closing.

*** Term Sheet to be provided at the Execution Date and developed into Ancillary
Agreements to be executed at Closing.

**** To be negotiated by the Parties after the Execution Date and executed at
Closing.

 

53



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

2.6.1 Inventory Adjustment

 

3.3.2 Seller No Conflict

 

3.4 Seller Third Party Consents

 

3.5 Financial Records

 

3.7(A) Exceptions to personal property title

 

3.7(B) Personal property leases

 

3.8.1 Owned Real Property

 

3.8.3 Real Property Compliance with Laws and Permits

 

3.9(A) Material Contracts

 

3.9(B) Material Contracts Violations

 

3.10 Ordinary Course of Business Exceptions

 

3.11.2 Violations of Environmental Law

 

3.11.3 Exceptions to Environmental Permits

 

3.11.4 Environmental Claims

 

3.11.5 PRP/Releases

 

3.11.6 Hazardous Materials

 

3.12 Compliance with Laws

 

3.12.2 Permits and Compliance with Permits

 

3.13 Litigation

 

3.15.1 Exceptions to Intellectual Property Rights

 

3.15.2 Owned Intellectual Property

 

3.15.3 Licensed Intellectual Property

 

3.16 Insurance Policies

 

3.17 Labor Disturbances

 

4.3.2 No Conflict

 

4.4 Third Party Consents

 

4.9 Buyer Materials Adverse Effects

 

5.14.2.2 Buyer’s Proposed Improvements

A copy of the Exhibits and Schedules will be furnished supplementally to the
Commission upon request.